Exhibit 10.1

 
[logo1.jpg]
DE LAGE LANDEN FINANCIAL SERVICES CANADA INC.
 
 
LOAN AGREEMENT
 
(Revolving Credit Loan and Floorplan Loan)
 
EMTEC INFRASTRUCTURE
SERVICES CANADA CORPORATION
(Canadian Federal Corporation)
 
Borrower
 
_________________________________________
 
329 March Road, Suite 108
Ottawa, Ontario K2K 2E1
 
__________________________________________
 
$5,000,000
 
Amount of Credit Facility
 
______________________________________________
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date: June 23, 2011
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

1. 
DEFINITIONS 
 
1
         
1.1
Defined Terms 
1
 
1.2
Other Terms, Etc 
5
       
2.
LOANS; INTEREST RATE AND OTHER CHARGES 
5
         
2.1
Total Facility 
5
 
2.2
Loans 
6
 
2.3
Reconciliation Payments 
6
 
2.4
Floorplan Credit Line 
6
 
2.5
Loan Account 
6
 
2.6
Interest; Fees 
7
 
2.7
Default Interest Rate 
7
 
2.8
Examination Fees 
7
 
2.9
Excess Interest 
7
 
2.1
Principal Payments; Proceeds of Collateral 
7
 
2.11
[RESERVED] 
9
 
2.12
Receivables 
9
       
3
[RESERVED] 
 
10
4
CONDITIONS OF CLOSING 
10
         
4.1
Initial Advance 
10
 
4.2
Subsequent Advances 
11
       
5.
REPRESENTATIONS AND WARRANTIES 
12
         
5.1
Due Organization 
12
 
5.2
Other Names 
12
 
5.3
Due Authorization 
12
 
5.4
Binding Obligation 
12
 
5.5
Intangible Property 
12
 
5.6
Capital 
12
 
5.7
Material Litigation 
12
 
5.8
Title; Security Interests of DLL 
12
 
5.9
Restrictive Agreements; Labor Contracts 
12
 
5.1
Laws 
13
 
5.11
Consents 
13
 
5.12
Defaults 
13
 
5.13
[RESERVED] 
13
 
5.14
Pension Plans 
13
 
5.15
Taxes 
13
 
5.16
Third Party Locations 
13
 
5.17
Business Relationships 
13
 
5.18
[RESERVED] 
13
 
5.19
Reaffirmations 
13
       
6.
COVENANTS 
 
13
         
6.1
Affirmative Covenants 
13
 
6.2
Negative Covenants 
15
       
7.
DEFAULT AND REMEDIES 
16
         
7.1
Events of Default 
16
 
7.2
Remedies 
18
       
8.
EXPENSES AND INDEMNITIES 
18
         
8.1
Expenses 
18
 
8.2
Environmental Matters 
19

 
 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)

     
Page
 
 
9.
MISCELLANEOUS 
 
19
         
9.1
Examination of Records; Financial Reporting 
19
 
9.2
Term; Termination 
20
 
9.3
Certain Waivers 
20
 
9.4
No Waiver by DLL 
20
 
9.5
Binding on Successor and Assigns 
21
 
9.6
Severability 
21
 
9.7
Amendments; Assignments 
21
 
9.8
Integration 
21
 
9.9
Survival 
21
 
9.1
Evidence of Obligations 
21
 
9.11
Loan Requests 
21
 
9.12
Notices 
21
 
9.13
Brokerage Fees 
22
 
9.14
Disclosure 
22
 
9.15
Publicity 
22
 
9.16
Captions 
22
 
9.17
Injunctive Relief 
22
 
9.18
Counterparts; Facsimile Execution 
22
 
9.19
Construction 
22
 
9.2
Time of Essence 
22
 
9.21
[RESERVED] 
22
 
9.22
Liability 
22
 
9.23
[RESERVED] 
22
 
9.24
Withholding and Other Tax Liabilities 
22
 
9.25
[RESERVED] 
23
 
9.26
GOVERNING LAW; WAIVERS 
23
 
9.27
MUTUAL WAIVER OF RIGHT TO JURY TRIAL 
23
 
9.28
Lien Termination 
23
 
9.29
Multiple Borrowers, Joint and Several Liability 
23
 
9.3
Right of Offset 
24

 
 
ii

--------------------------------------------------------------------------------

 
 
THIS LOAN AGREEMENT (collectively with the Schedule to Loan Agreement (the
“Schedule”) attached hereto, the “Agreement”) dated the date set forth on the
cover page, is entered into by and between EMTEC INFRASTRUCTURE SERVICES CANADA
CORPORATION, a corporation organized under the Canada Business Corporations Act
(the “Borrower”) whose address is set forth on the cover page, and DE LAGE
LANDEN FINANCIAL SERVICES CANADA INC. (“DLL”), whose address is 1235 North
Service Road West, Suite 100, Oakville, Ontario L6M 2W2.
 
1.             DEFINITIONS.
 
1.1           Defined Terms.  In addition to terms defined elsewhere in this
Agreement, the following terms have the definitions set forth below.  Without
limiting the generality of the foregoing any capitalized terms used in this
Agreement that are not defined in this Section 1.1 but which are defined in the
Schedule shall have the respective meanings given thereto in the Schedule:
 
“Account Debtor” means any Person who is obligated to make payments or otherwise
satisfy obligations owing on any Receivable to the owner of such Receivable.
 
“Affiliate” means any Person controlling, controlled by or under common control
with Borrower or any of its Subsidiaries.  For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause direction of the management and policies of any Person, whether through
ownership of common or preferred stock or other equity interests, by contract or
otherwise.  Without limiting the generality of the foregoing, with respect to
Borrower or any of its Subsidiaries each of the following shall be an
Affiliate:  any officer, director, employee or other agent of Borrower or such
Subsidiary, any shareholder or subsidiary of Borrower or such Subsidiary, and
any other Person with whom or which Borrower or such Subsidiary has common
shareholders, officers or directors.
 
“BIA” means the Bankruptcy and Insolvency Act (Canada).
 
“Blocked Account” has the meaning set forth in Section 2.10(c).
 
“Borrowing Base Certificate” has the meaning set forth in the Schedule.
 
“Business Day” means any day on which commercial banks in both Philadelphia, PA
and Toronto, ON are open for business.
 
“Capital Expenditures” means all expenditures made and liabilities incurred for
the acquisition of any fixed asset or improvement, replacement, substitution or
addition thereto which has a useful life of more than one year and including,
without limitation, those arising in connection with Capital Leases.
 
“Capital Lease” means any lease of property by Borrower or any Subsidiary of
Borrower that, in accordance with GAAP, should be capitalized for financial
reporting purposes and reflected as a liability on the balance sheet of Borrower
and its Consolidated Subsidiaries.
 
“Change of Control” has the meaning set forth in the Schedule.
 
“Closing Date” has the meaning set forth in Section 4.1.
 
“Collateral” all property and assets of the Borrower in which a lien or security
interest is granted or purported to be granted pursuant to the Security
Documents.
 
“Combined Facility” has the meaning set forth in Section 2.1.
 
“Combined Outstandings” has the meaning set forth in the Schedule.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other Person the
accounts of which would be consolidated with those of Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date in accordance with
GAAP.
 
“Default Rate” has the meaning set forth in Section 2.7.
 
“Defined Benefit Plan” means any Pension Plan that contains any “defined benefit
provision” as defined in subsection 147.1(1) of the Income Tax Act (Canada).


“DLL Affiliate” has the meaning set forth in Section 9.22.
 
“DLL US Lender” has the meaning set forth in the definition of “US Credit
Agreement.”
 
“Document” means a “document of title” as defined in the PPSA, or any other
negotiable document.
 
“Dollars” and “$” mean the lawful money of Canada.
 
“Dominion Account” has the meaning set forth in Section 2.10(c).
 
“Due Date” has the meaning set forth in Section 2.10(a).
 
“Eligible Inventory” has the meaning set forth in the Schedule.
 
“Eligible Receivables” has the meaning set forth in the Schedule.
 
“Emtec Parent” means Emtec Inc., a Delaware corporation.
 
“Environmental Costs” has the meaning set forth in Section 8.2.2(c).
 
 “Event of Default” means any of the events set forth in Section 7.1.
 
 
 

--------------------------------------------------------------------------------

 
 
“Examination Fee” has the meaning set forth in the Schedule.
 
“Excess Cash Collateral” has the meaning set forth in Section 2.10(d).


“Excess Collections” has the meaning set forth in Section 2.10(d).


“Excess Revolver Availability” has the meaning set forth in the Schedule.
 
“Facility Overloan” has the meaning set forth in Section 2.3.
 
“Floorplan Collateral Coverage Reconciliation” has the meaning set forth in
Section 2.3.
 
“Floorplan Credit Line” has the meaning set forth in Section 2.4.
 
“Floorplan Loans” has the meaning set forth in the Schedule.
 
“Floorplanned Inventory” means all Inventory of Borrower from those Vendors and
subject to a repurchase agreement from the applicable Vendor financed by DLL
pursuant to Section 2.4, so long as each such Vendor and repurchase agreement is
acceptable to DLL in its sole discretion.
 
“Floorplan Overloan” has the meaning set forth in Section 2.3.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Boards which are applicable to the circumstances
as of the date of determination consistently applied; provided, however, that
if, after the occurrence of any change in GAAP or the rules promulgated with
respect thereto occurring after the Closing Date, either Borrower or DLL shall
object to determining Borrower’s compliance with this Agreement (specifically
including without limitation the financial covenants set forth herein) utilizing
the “as in effect from time to time” standard for determining GAAP and such
objecting party shall provide written notice to the other of such objection
(including, in the case of DLL, any such notice provided in connection with the
delivery of any financial statements or other reports or certificates required
hereunder), then from and after the time of such objection (including in
connection with any financial statements or other reports or certificates
delivered in connection therewith), GAAP shall be deemed to mean such generally
accepted accounting principles as in effect immediately prior to and without
giving effect to any such change.  If Borrower shall deliver any financial
statements or other reports or certificates required hereunder following any
such change in GAAP as described in the foregoing sentence giving effect to and
without objecting to such change, DLL shall have thirty (30) days to object to
giving effect to such change and upon any such objection, Borrower shall revise
and resubmit such financial statements or other reports or certificates in
accordance with the provisions of the foregoing sentence as though DLL had
objected to such change in GAAP prior to the delivery of such financial
statements or other reports or certificates.  Either Borrower or DLL may deliver
such an objection to any such change in GAAP in its sole discretion.  Upon DLL’s
request, Borrower hereby agrees to enter into negotiations in order to amend the
financial covenants and other terms of this Agreement if there occurs any change
in GAAP or the rules promulgated with respect  thereto that have, or may
reasonably be expected to have, a material effect on the financial statements of
the Borrower so as to equitably reflect such changes with the desired result
that the criteria for evaluating the financial condition of Borrower and such
other terms shall be the same in all respects after such changes as if such
changes had not been made.  All amounts used for purposes of financial
calculations required to be made herein shall be without duplication.
 
“Guarantor” means each Person, if any, from time to time liable for the payment
and performance of the Obligations as a guarantor and surety pursuant to a
written Guaranty executed by such Person in favour of DLL.
 
“Guaranty” means each Guaranty and Suretyship Agreement, if any, issued by any
Guarantor from time to time in favour of DLL and in form and substance
satisfactory to DLL, as any such Guaranty and Suretyship Agreement may from time
to time be amended, modified, restated or replaced.
 
“Hazardous Substances” has the meaning set forth in Section 8.2.1.
 
“Indebtedness” means with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not overdue more than sixty (60) days or being contested in good
faith); (iii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sale or
other title retention agreement with respect to property used and/or acquired by
such Person or created or arising in connection with any letter of credit,
acceptance, banker’s acceptance or similar facility or obligation; (v) all
capital lease obligations of such Person; (vi) all obligations referred to in
(i)-(v) of this definition of another Person secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) a lien upon property owned by such Person, regardless of whether
such Person has assumed or become liable for the payment of such indebtedness.
 
 
2

--------------------------------------------------------------------------------

 
 
“Intellectual Property Rights” has the meaning set forth in the Security
Agreement.
 
“Inventory” means all of any Person’s now owned and hereafter acquired goods,
merchandise or other personal property, wherever located, to be furnished under
any contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Person’s business or
used in connection with the manufacture, packing, shipping, advertising, selling
or finishing of such goods, merchandise or other personal property, specifically
including without limitation all “inventory” as defined in the PPSA, and all
Documents or other documents representing them.  Unless expressly indicated
otherwise, all references herein to “Inventory” shall be references to the
Inventory of Borrower (and not to the Inventory of any Subsidiary of Borrower
that is not a Borrower entity).
 
 “Loan” or Loans” has the meaning set forth in Section 2.2.
 
“Loan Documents” means, collectively, this Agreement (including the Schedule),
any note or notes executed by Borrower and payable to DLL, including the Secured
Revolving Credit Note and the Secured Floorplan Loan Note, each Guaranty (if
any), each subordination agreement executed by any Subordinating Creditor with
respect to any Subordinated Debt, the Security Documents, any and all agreements
relating to any Blocked Account or Dominion Account, and any other agreement
entered into in connection with this Agreement, together with all alterations,
amendments, changes, extensions, modifications, refinancings, refundings,
renewals, replacements, restatements, or supplements, of or to any of the
foregoing.
 
“Loan Party” means Borrower and each other party (other than DLL, but including
each Guarantor and Subordinating Creditor, if any) to any of the Loan Documents.
 
“Loan Reserves” means, as of any date of determination, such amounts as DLL may
from time to time establish and revise in the exercise of its reasonable
business judgment reducing the amount of Revolving Credit Loans which would
otherwise be available to Borrower under the lending formula(s) provided in the
Schedule:  (a) to reflect events, conditions, contingencies or risks which, as
reasonably determined by DLL, do or may affect either (i) the Collateral or any
other property which is security for the Obligations or its value, (ii) the
assets, business or prospects of Borrower or any Subsidiary of Borrower or any
Guarantor or (iii) the security interests and other rights of DLL in the
Collateral (including the enforceability, perfection and priority thereof),
including without limitation reserves with respect to any rent or other
obligations owing or to become owing to any landlord, warehouseman or bailee on
whose property any of the Collateral is stored or (b) to reflect DLL’s
reasonable belief that any collateral report or financial information furnished
by or on behalf of Borrower or any Subsidiary of Borrower or any Guarantor to
DLL is or may have been incomplete, inaccurate or misleading in any material
respect or (c) in respect of any state of facts which DLL reasonably determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default or (c) to reflect DLL’s decision, in its
Permitted Discretion, to consent to the establishment of a reserve against the
Revolving Credit Borrowing Base Amount in the amount of any Floorplan Collateral
Coverage Reconciliation rather than requiring the immediate repayment of such
Floorplan Collateral Coverage Reconciliation as provided for in Section 2.3 of
this Agreement.
 
“Lockbox” has the meaning set forth in Section 2.10(c).
 
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, which results
or could reasonably be expected to result in a material adverse change in, or a
material adverse effect upon, any of (i) the condition (financial or otherwise),
operations, business, properties or prospects of all Borrower entities taken as
a whole, (ii) the rights and remedies DLL under any Loan Document, or the
ability of Borrower or any Guarantor to perform any of its material obligations
under any Loan Document, (iii) the legality, validity or enforceability of any
Loan Document, (iv) the existence, perfection or priority of any security
interest granted in any Loan Document, or (v) a material amount of the value of
any material Collateral.
 
“Maximum Floorplan Amount” has the meaning set forth in the Schedule.
 
“Obligations” means all present and future loans, advances, debts, liabilities,
obligations, covenants, duties and indebtedness at any time owing by Borrower to
DLL, whether evidenced by this Agreement, any note or other instrument or
document or otherwise, whether arising from an extension of credit, opening of a
letter of credit, banker’s acceptance, loan, guaranty, indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by DLL in Borrower’s debts owing to
others), absolute or contingent, due or to become due, including, without
limitation, all interest, charges, expenses, fees, attorney’s fees, expert
witness fees, examination fees, letter of credit fees, collateral monitoring
fees, closing fees, facility fees,  anniversary fees and any other sums
chargeable to Borrower or any other Loan Party hereunder or under any other
agreement with DLL.
 
“Overloan” has the meaning set forth in Section 2.3.
 
“Perfection Certificate” has the meaning set forth in the Security Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“Permitted Discretion” means DLL’s reasonable business judgment and discretion
exercised in good faith based upon its consideration of any factor which DLL
reasonably believes in the exercise of its good faith business judgment:  (i)
will or could adversely affect the value of any Collateral, the enforceability
or priority of DLL’s liens thereon or the amount which DLL would be likely to
receive (after giving consideration to delays in payment and costs and expenses
of enforcement including the satisfaction and/or payment of any other liens or
encumbrances on the Collateral (including the claims for rent or other
obligations of any landlord, warehouseman or other bailee on whose property any
of the Collateral is stored)) in the liquidation of such Collateral; (ii)
suggests that any collateral report or financial information delivered to DLL by
any Person on behalf of Borrower, any Subsidiary of Borrower or any Guarantor is
incomplete, inaccurate or misleading in any material respect; (iii) materially
increases the likelihood of a bankruptcy, reorganization or other insolvency
proceeding involving Borrower, any Subsidiary of Borrower, any other Loan Party
(including any Guarantor) or any of the Collateral, or (iv) creates or
reasonably could be expected to create an Event of Default.  In exercising such
judgment, DLL may consider such factors already included in or tested by the
definition of Eligible Receivables or Eligible Inventory, as well as any of the
following:  (a) the financial and business climate of Borrower’s and its
Subsidiaries’ industry and general macroeconomic conditions, (b) changes in
collection history and dilution with respect to the Receivables, (c) changes in
demand for, and pricing of, Inventory, (d) changes in any concentration of risk
with respect to Receivables and/or Inventory, and (e) any other factors that
change the credit risk of lending to Borrower on the security of the Receivables
and Inventory.  The burden of establishing lack of good faith hereunder shall be
on Borrower.
 
“Permitted Encumbrance” means (i) liens granted to DLL by Borrower pursuant to
the Security Documents; (ii) liens of warehousemen, mechanics, materialmen,
workers, repairmen, fillers, packagers, processors, common carriers, landlords
and other similar liens arising by operation of law or otherwise, not waived in
connection herewith, for amounts that are not yet due and payable on any given
day or which are being contested by Borrower reasonably and in good faith
through proper proceedings (but only so long as appropriate reserves as shall be
required in conformity with GAAP have been established in respect of such
contested obligations and the enforcement of such liens is effectively stayed
pending the resolution of the applicable contest proceedings); (iii) liens for
taxes, assessments or other governmental charges not yet due and payable on any
given day or which are being contested by Borrower reasonably and in good faith
through proper proceedings (but only so long as appropriate reserves as shall be
required in conformity with GAAP have been established in respect of such
contested obligations and the enforcement of such liens is effectively stayed
pending the resolution of the applicable contest proceedings); (iv) deposits or
pledges to secure obligations under workmen’s compensation, social security or
similar laws, or under unemployment insurance; (v) deposits or pledges to secure
bids, tenders, contracts (other than contracts for the payment of money),
leases, regulatory or statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the ordinary course of business; (vi)
liens to secure purchase money indebtedness, including Capital Leases, to the
extent, if any, such purchase money indebtedness is permitted hereunder,
provided that such lien(s), in each case under this clause (vi), may only attach
to the specific asset(s) acquired by Borrower or any applicable Subsidiary with
the proceeds of each particular item of permitted purchase money indebtedness,
(vii) each of the other liens, mortgages and other security interests, if any,
set forth as Permitted Encumbrances in the Schedule, including any liens or
security interest, if any, existing on the Closing Date and listed as Permitted
Encumbrances in the Schedule, (viii) reservations, limitations provisos and
conditions expressed in any original grant from the Crown or other grant of real
or immovable property, or interests therein, which do not materially affect the
use of the affected land for the purpose for which it is used by that Person;
and (ix) licenses, permits, reservations, covenants, servitudes, easements,
rights-of-way and rights in the nature of easements, zoning, land use and
building restrictions, by-laws, regulations and ordinances of federal,
provincial, regional, state, municipal and other governmental authorities, which
do not materially impair the affected land.
 
“Pension Plan” means any pension benefit plan within the meaning of the Pension
Benefits Act (Ontario), the Income Tax Act (Canada) or any similar legislation
of any applicable jurisdiction (for greater certainty, including any Defined
Benefit Plan).


“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, government, or any agency or political division thereof, or any other
entity.
 
“PPSA” means the Personal Property Security Act (Ontario).


“Property” has the meaning set forth in Section 8.2.1.
 
“Receivables” means all of any Person’s now owned and hereafter acquired
accounts and accounts receivable (whether or not earned by performance),
proceeds of any letters of credit naming such Person as beneficiary, contract
rights, payment intangibles, chattel paper, instruments, documents and all other
forms of obligations at any time owing to such Person, all guaranties and other
credit support therefor, whether secured or unsecured, all merchandise returned
to or repossessed by such Person, and all rights of stoppage in transit and all
other rights or remedies of an unpaid manufacturer or vendor, lienor or secured
party, specifically including without limitation all “accounts” as defined in
the PPSA.  Unless expressly indicated otherwise, all references herein to
“Receivables” shall be references to the Receivables of Borrower (and not to the
Receivables of any Subsidiary of Borrower).
 
“Revolver Overloan” has the meaning set forth in Section 2.3.
 
 
4

--------------------------------------------------------------------------------

 
 
“Revolving Credit Loans” has the meaning set forth in the Schedule.
 
“Revolving Credit Borrowing Base Amount” has the meaning set forth in the
Schedule.
 
“RMA Credits” has the meaning set forth in the Schedule.
 
“Schedule” has the meaning set forth in the Preamble.
 
“Secured Floorplan Loan Note” means a Secured Floorplan Loan Note in form and
substance satisfactory to DLL issued by Borrower in favor of DLL to evidence
Floorplan Loans, as the same may be amended, modified, restated or replaced from
time to time.
 
“Secured Revolving Credit Note” means the Secured Revolving Credit Note dated as
of the date hereof issued by Borrower in favor of DLL to evidence the Revolving
Credit Loans, as it may be amended, modified, restated or replaced from time to
time.
 
“Securities Account” has the meaning set forth in the STA.


“Security Agreement” means the general security agreement of even date herewith
by Borrower in favor of DLL.


“Security Documents” means the Security Agreement and all other mortgages,
pledge agreements or other instruments or documents executed or delivered by
Borrower, any Subsidiary of Borrower or any other Person as security for the
payment or performance of all or any portion of the Obligations.


“STA” means the Securities Transfer Act, 2006 (Ontario).


“Subordinating Creditor” means each Person, if any, from time to time to whom
any Subordinated Debt is owing and who is a party to a subordination agreement
reasonably acceptable to DLL in its Permitted Discretion.
 
“Subordinated Debt” means indebtedness, obligations and liabilities of Borrower
on terms and conditions reasonably acceptable to DLL in its Permitted Discretion
incurred with the prior written consent of DLL the repayment of which is
subordinated to the payment and performance of the Obligations, pursuant to a
subordination agreement reasonably acceptable to DLL in its Permitted Discretion
between the applicable Subordinating Creditor, Borrower and DLL.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, capital stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such capital stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner.  Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of Borrower.
 
“Term” has the meaning set forth in Section 9.2(a).
 
“Total Facility” has the meaning set forth in Section 2.1.
 
“US Credit Agreement” means the loan and security agreement dated as of December
7, 2006, among, inter alios, Emtec Parent and certain subsidiaries of Emtec
Parent, as borrowers, and De Lage Landen Financial Services, Inc., as lender
(the “DLL US Lender”) as amended, modified, restated or replaced from time to
time.
 
“Valid Price Protection” means any credit memorandum issued by any Vendor of
Floorplanned Inventory to reimburse Borrower for a decrease in the value of
Borrower’s Floorplanned Inventory supplied by such Vendor caused by such
Vendor’s reduction of the purchase price from the Vendor of such Floorplanned
Inventory.
 
“Vendor” means, with respect to any Floorplan Loan or Floorplanned Inventory,
the manufacturer or vendor from whom any Floorplanned Inventory is purchased.
 
1.2           Other Terms, Etc.  All accounting terms used in this Agreement,
unless otherwise indicated, shall have the meanings given to such terms in
accordance with GAAP.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the PPSA, to the extent
such terms are defined therein.  Any references herein to the “occurrence” of an
Event of Default or the “existence” of an Event of Default shall refer to the
occurrence or existence of any event, fact or circumstances constituting an
Event of Default under Section 7.1 of this Agreement after giving effect to
and/or after the expiration of to any grace or cure period provided for with
respect to such event, fact or circumstance in the applicable provision(s) of
Section 7.1. All definitions herein (including the Schedule) shall apply equally
to the singular and plural forms of the terms so defined. Any reference herein
to any statute shall be deemed to be a reference to such statute as amended,
restated or re-enacted from time to time.
 
2.
LOANS; INTEREST RATE AND OTHER CHARGES.

 
2.1           Total Facility.  Upon the terms and conditions set forth herein
and provided that no Event of Default or event which, with the giving of notice
or the passage of time, or both, would constitute an Event of Default, may have
occurred and be continuing, DLL may (and, if and to the extent that the Schedule
states that any portion of the facility to be provided is a committed facility,
upon the satisfaction of the appropriate conditions set forth in the Schedule
and Sections 4.1 and 4.2, DLL shall) upon Borrower’s request, make advances to
Borrower from time to time in an aggregate outstanding principal amount not to
exceed the Total Facility amount (the “Total Facility”) set forth in the
Schedule or the Revolving Credit Borrowing Base Amount, as applicable in
accordance with the Schedule (and so long as the Combined Outstandings after
giving effect to any such advance would not exceed the Combined Facility amount
(the “Combined Facility”) set forth in the Schedule), subject to deduction of
reserves for accrued interest and such other reserves as DLL deems proper from
time to time in its Permitted Discretion, including Loan Reserves against the
borrowing availability under the Revolving Credit Loans, and less amounts DLL
may be obligated to pay in the future on behalf of Borrower.  The Schedule is an
integral part of this Agreement and all references to “herein”, “herewith” and
words of similar import shall for all purposes be deemed to include the
Schedule.
 
5

--------------------------------------------------------------------------------

 
 
2.2           Loans.  Advances hereunder (each, a “Loan” and collectively,
“Loans”) shall be comprised of the amounts and at the advance rates shown in the
Schedule.  DLL may, in its Permitted Discretion, adjust the advance rates set
forth in the Schedule.
 
2.3           Reconciliation Payments.  If at any time or for any reason (i) the
outstanding principal amount of Revolving Credit Loans exceeds any of the
applicable dollar or percentage limitations contained in the Schedule (any such
excess, a “Revolver Overloan”); (ii) the sum of (a) the aggregate outstanding
principal amount of Floorplan Loans plus (b) approvals given by DLL to a Vendor
of Floorplanned Inventory exceeds the Maximum Floorplan Amount (any such excess,
a “Floorplan Overloan”); (iii) the aggregate outstanding principal amount of
Floorplan Loans exceeds the sum of (x) the amount of Floorplanned Inventory plus
(y) the Valid Price Protection plus (z) the RMA Credits (any such excess, a
“Floorplan Collateral Coverage Reconciliation”),  or (iv) the aggregate
outstanding amount of all Loans exceeds the Total Facility (a “Facility
Overloan”), then Borrower shall, upon DLL’s demand, immediately pay to DLL, in
cash, the full amount of such Revolver Overloan, Floorplan Overloan, Floorplan
Collateral Coverage Reconciliation or Facility Overloan (each, an
“Overloan”).  As long as no Event of Default shall have occurred, DLL may
consent to reserve Floorplan Collateral Coverage Reconciliation amounts against
Excess Revolver Availability under the revolving line of credit provided
hereunder, to the extent of such Excess Revolver Availability, in lieu of a cash
payment, which consent of DLL may be withdrawn at any time in DLL’s Permitted
Discretion.  Without limiting Borrower’s obligation to repay to DLL on demand
any such amount of any  Overloan, (a) on the date on which any inventory report
is required to be delivered to DLL hereunder, Borrower shall repay in full any
Floorplan Collateral Coverage Reconciliation described therein to the extent DLL
has not consented to reserve such Floorplan Collateral Coverage Reconciliation
against and deduct such Floorplan Collateral Coverage Reconciliation from the
Excess Revolver Availability as described above (and, in the event that DLL
should initially consent to the establishment of such a reserve against the
Excess Revolver Availability, but later withdraws such consent in the exercise
of its Permitted Discretion, Borrower shall repay in full such Floorplan
Collateral Coverage Reconciliation immediately upon such withdrawal of consent
by DLL), and (b) Borrower shall pay DLL interest on the outstanding principal
amount of any Revolver Overloan, Floorplan Overloan, Floorplan Collateral
Coverage Reconciliation (unless such Floorplan Collateral Coverage
Reconciliation is currently reserved against Excess Revolver Availability with
the consent of DLL) or Facility Overloan upon the earlier of demand by DLL or
the next regularly scheduled payment date for interest on the Revolving Credit
Loans as specified in the Schedule at the rate of interest applicable to
Revolving Credit Loans as specified in the Schedule (subject to any applicable
default rate as provided for in Section 2.7).
 
2.4           Floorplan Credit Line.  At the request of Borrower and as part of
the Total Facility, DLL may, in its sole and absolute discretion, make Floorplan
Loans to or for the account of Borrower for the purpose of financing
Floorplanned Inventory proposed by Borrower to be financed pursuant to this
Section 2.4 (the “Floorplan Credit Line”).  At no time shall the sum of
Borrower’s Obligations to DLL in respect of the Floorplan Credit Line exceed the
amount specified in the Schedule.  Upon receipt by DLL of an invoice for
Floorplanned Inventory from Borrower or the Vendor of such Floorplanned
Inventory, which invoice is acceptable to DLL in its Permitted Discretion, DLL
shall, if it elects to finance such Floorplanned Inventory, make a Floorplan
Loan to Borrower in an amount not to exceed (subject to the other limitations
set forth in this Agreement) the cost, as reflected on the Vendor’s invoice, of
such Floorplanned Inventory, including freight.  DLL may, in its Permitted
Discretion, refuse to make a Floorplan Loan against any invoice.  If DLL elects
to make a Floorplan Loan, DLL may disburse the proceeds of such Floorplan Loan,
less the amount of any discount agreed to between DLL and the Vendor of the
Floorplanned Inventory, directly to such Vendor on Borrower’s behalf in
accordance with the payment arrangement then in effect between DLL and such
Vendor.  DLL will charge Borrower’s loan account for the full amount of the
Floorplan Loan without regard to any discount that DLL may be entitled to
receive pursuant to any payment arrangement referred to in the immediately
preceding sentence.  The Floorplan Credit Line is an uncommitted line of credit,
may be terminated in whole or in part by DLL, in its Permitted Discretion, at
any time and, upon such termination, no further Floorplan Loans shall be
available from DLL.
 
2.5           Loan Account.  All advances made hereunder, including without
limitation all Loans and any and all Overloans, shall be added to and deemed
part of the Obligations when made and shall be secured by the Collateral.  DLL
may from time to time charge all Obligations of Borrower when due to Borrower’s
loan account with DLL.
 
6

--------------------------------------------------------------------------------

 
 
2.6           Interest; Fees.
 
(a)           Revolving Credit Line.  Borrower shall pay DLL interest on the
daily outstanding balance of the Revolving Credit Loans at the per annum rates
and at the times set forth in the Schedule and the Secured Revolving Credit
Note, as applicable.  Borrower shall also pay DLL the fees at the rates and/or
in the amounts and at the times set forth in the Schedule.
 
(b)           Floorplan Credit Line. If Borrower fails to repay any Floorplan
Loan on the applicable Due Date, Borrower shall pay DLL interest on the daily
amount past due at the applicable per annum rate set forth in the Schedule.  In
addition, in the event that DLL elects to make advances under the Floorplan
Credit Line which are not subsidized by the Vendor, any such non-subsidized
Floorplan Loan will bear interest from the date such Floorplan Loan is made
until the applicable Due Date at the applicable per annum rate set forth in the
Schedule.  All such interest accruing from time to time with respect to any
Floorplan Loan shall be payable upon demand of DLL, or if not sooner demanded by
DLL, upon the next regularly scheduled interest payment date for interest on the
Revolving Credit Loans as specified in the Schedule.
 
(c)      For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid hereunder or in
connection herewith is to be calculated on the basis of a 360-day or 365-day
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or 365,
as applicable.  The rates of interest under this Agreement are nominal rates,
and not effective rates or yields.  The principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement.
 
2.7           Default Interest Rate.  Upon the occurrence and during the
continuation of an Event of Default, Borrower shall pay DLL interest on the
daily outstanding balance of the Revolving Credit Loans and any other
Obligations that are outstanding at a rate per annum which is three percentage
points (3.0%) in excess of the rate which would otherwise be applicable to the
Revolving Credit Loans pursuant to the Schedule (the “Default Rate”).  All such
default interest shall be payable upon the earlier of demand by DLL or on the
next regularly scheduled interest payment date for interest on the Revolving
Credit Loans as specified in the Schedule.
 
2.8           Examination Fees.  Borrower agrees to pay to DLL an Examination
Fee in the amount set forth in the Schedule in connection with each audit or
examination of Borrower performed by DLL prior to or after the date hereof.
Without limiting the generality of the foregoing, Borrower shall pay to DLL an
initial Examination Fee in an amount equal to the amount set forth on the
Schedule.  Such initial Examination Fee shall be deemed fully earned at the time
of payment and due and payable upon the closing of this transaction, and shall
be deducted from any good faith deposit paid by Borrower to DLL prior to the
date of this Agreement.
 
2.9           Excess Interest.  If any provision of this Agreement would oblige
Borrower or any Guarantor to make any payment of interest or other amount
payable to DLL in an amount or calculated at a rate which would be prohibited by
law or would result in a receipt by DLL of “interest” at a “criminal rate” (as
such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by DLL of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary) (i) first,
by reducing the amount or rate of interest and (ii) thereafter, by reducing any
fees, commissions, costs, expenses, premiums and other amounts required to be
paid which would constitute interest for purposes of section 347 of the Criminal
Code (Canada).  Any amount or rate of interest referred to in this Section 2.9
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the Term and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by DLL shall be conclusive for the purposes of such
determination.
 
2.10         Principal Payments; Proceeds of Collateral.
 
(a)           Principal Payments on Revolving Credit Loans and Floorplan
Loans.  Except where evidenced by notes or other instruments issued or made by
Borrower to DLL specifically containing payment provisions which are in conflict
with this Section 2.10(a) (in which event the conflicting provisions of said
notes or other instruments shall govern and control), that portion of the
Obligations consisting of principal payable on account of Revolving Credit Loans
and Floorplan Loans shall be payable by Borrower to DLL immediately upon the
earliest of (i) in the case of Revolving Credit Loans only, the receipt by DLL
or Borrower of any proceeds of any of the Collateral, to the extent of said
proceeds, (ii) the occurrence of an Event of Default in consequence of which DLL
elects to accelerate the maturity and payment of such loans, (iii) any
termination of this Agreement pursuant to Section 9.2, or (iv) in the case of
any Floorplan Loan, the date that is the number of days after the invoice date
for the Floorplanned Inventory purchased with the proceeds of such Floorplan
Loan agreed to by DLL (acting in its Permitted Discretion and based on the
payment and repurchase arrangements then in effect between DLL and the
applicable Vendor) and Borrower in connection with the making of each such
specific Floorplan Loan as evidenced by the transaction statement (which may be
delivered by electronic transmission or email) provided to Borrower by DLL in
connection with each such specific Floorplan Loan, subject to any “commonized
due date”  program established and made applicable to Borrower by DLL in is sole
discretion (provided that, notwithstanding anything to the contrary contained in
the foregoing or otherwise in this Agreement, DLL shall provide thirty (30) days
prior notice to Borrower before making any change to any of the due dates under
or any other aspect of any such “commonized due date” program)  under which
payments that would ordinarily be due in respect of any Floorplan Loans on any
particular date of a month shall instead, along with other payments that would
ordinary be due on particular dates in a time period during the same month
established by DLL under such commonized due date program, come due on a common
due date for the administrative convenience of DLL and Borrower (e.g., and for
illustrative purposes only, a commonized due date program whereby all payments
on any Floorplan Loans that would otherwise come due on the 1st of any month
through the 10th of such month would all come due on the 5th day of such month)
and further subject to any changes in or the discontinuation of any such
commonized due date program as to Borrower by DLL in its sole discretion (each,
a “Due Date”), provided, however, that any Overloan shall be payable on demand
(or, in the case of a Floorplan Collateral Coverage Reconciliation originally
reserved against the borrowing availability under the Revolving Credit Loans
with the consent of DLL, immediately upon the withdrawal by DLL of such consent)
pursuant to the provisions of Section 2.3.  Notwithstanding anything to the
contrary contained in the foregoing, on a case by case basis, DLL, acting in its
Permitted Discretion, may agree with Borrower to extend the Due Date of any
specific Floorplan Loan, on such terms and conditions as are established by DLL
in its Permitted Discretion, and consented to by Borrower.
 
7

--------------------------------------------------------------------------------

 
 
(b)           [RESERVED].
 
(c)           Collections.  Borrower may make collection of all Receivables for
DLL unless and until DLL shall notify Borrower to the contrary after the
occurrence and during the continuance of an Event of Default.  Unless Borrower
shall be otherwise directed by DLL in writing, Borrower shall at all times
direct all Account Debtors to remit all payments owing to Borrower on its
customer Receivables  to one or more lockboxes (each, a “Lockbox”) established
with a bank or other financial institution selected by Borrower and acceptable
to DLL pursuant to an arrangement with such bank or financial institution that
is acceptable to DLL.  Each such arrangement regarding each such Lockbox shall
provide, inter alia, that all checks and payments received into such Lockbox
shall be deposited on a daily basis into a related lockbox account or other
“blocked account” (as DLL may require) (each, a “Blocked Account”), which such
Blocked Account shall be subject to a tri-party agreement among DLL, Borrower
and the applicable bank or other financial institution in form and substance
acceptable to DLL which shall provide that DLL shall have exclusive authority
and control over such Blocked Account and the funds deposited therein and that
said bank or financial institution shall transfer funds deposited in such
Blocked Account to DLL on a daily basis, either to any account maintained by DLL
at said bank or financial institution or by wire transfer to appropriate
account(s) of DLL at another bank or financial institution or otherwise as DLL
may direct.  In the event Borrower shall nevertheless directly receive any
payments owing to Borrower on its customer Receivables, Borrower shall receive
all such payments as trustee of DLL pursuant to an express trust hereunder and
immediately deliver all payments to DLL in their original form as set forth
below, duly endorsed in blank or cause the same to be deposited into the Blocked
Accounts, and until such payments and proceeds are so deposited into a Blocked
Account, Borrower shall segregate such payments and proceeds from and shall not
commingle any such payments and proceeds with or in any of Borrower’s other
deposit accounts or funds or monies or other assets.  Alternatively, DLL may
establish depository accounts in the name of DLL at the bank or other financial
institution at which each Lockbox is maintained for the deposit of the checks,
payment and other funds received into the Lockbox (each, a “Dominion Account”)
and Borrower shall deposit all proceeds of customer Receivables or cause same to
be deposited, in kind, in such Dominion Accounts of DLL in lieu of depositing
same to Blocked Accounts.  All funds deposited in a Blocked Account or Dominion
Account shall immediately become the sole property of DLL and Borrower shall
obtain the agreement by each applicable bank or financial institution to waive
any offset rights against the funds so deposited.  All funds deposited into any
Blocked Account or Dominion Account, unless otherwise provided herein, shall be
applied in payment of the Obligations in such order as DLL determines in its
Permitted Discretion.  DLL assumes no responsibility for any Lockbox, Blocked
Account or Dominion Account arrangement, including without limitation, any claim
of accord and satisfaction or release with respect to deposits accepted by any
bank or financial institution thereunder.  For greater certainty, at all times
after that date which is ninety (90) days after the Closing Date, all payments
in respect of Receivables of any Account Debtor organized or domiciled in Canada
shall be directed to Canadian Lockboxes.
 
(d)           Excess Collections. Notwithstanding anything to the contrary
provided for herein, in the event that, at any time, the funds received by DLL
through the Blocked Accounts shall exceed the amount of the then-outstanding
Obligations that are then due and payable, DLL shall (and Borrower hereby
authorizes DLL to) retain and hold such excess funds received through the
Blocked Accounts as cash collateral for the Obligations (all such funds received
and held by DLL from time to time as cash collateral prior to the application
thereof to the Obligations as provided for in this paragraph, the “Excess
Collections”).  Borrower shall not be entitled to receive interest on any such
Excess Collections.  Such excess funds held by DLL as cash collateral as defined
in the foregoing shall be applied to the payment of future Obligations as and
when such Obligations are incurred and/or become payable.  Borrower hereby
grants to DLL a first priority security interest and lien in any and all such
excess funds held by DLL from time to time (collectively, the “Excess Cash
Collateral”) to secure the payment and performance of the Obligations when due
and Borrower agrees that all such Excess Cash Collateral held by DLL from time
to time shall be part of the Collateral.  DLL shall not be required to deposit
the actual funds representing such Excess Cash Collateral into any particular
deposit account maintained specifically for the benefit of Borrower and/or to
otherwise segregate or maintain such funds separately from DLL’s other funds and
assets and may instead commingle all such Excess Cash Collateral held by DLL for
the benefit of Borrower with DLL’s other funds and assets (including by
depositing any and all funds representing such Excess Cash Collateral into DLL’s
general operating deposit accounts and/or other deposit accounts or securities
accounts).  For avoidance of doubt, the parties hereto agree that upon the
occurrence of any Event of Default which is continuing, DLL shall have the
immediate right, exercisable in its sole and absolute discretion, to apply any
and all Excess Cash Collateral held by DLL for Borrower’s account to the
repayment of any and all then-outstanding and owing Obligations.
 
8

--------------------------------------------------------------------------------

 
 
(e)           Payments Without Deductions.  Borrower shall pay principal,
interest, and all other amounts payable hereunder, or under any related
agreement, without any deduction whatsoever, including, but not limited to, any
deduction for any setoff or counterclaim.
 
(f)            Collection Days Upon Repayment; Time of Payments.  Any payments
made by or on behalf of Borrower with respect to the Obligations owing under
this Agreement and the other Loan Documents, including without limitation any
payments made with the collections and payments and proceeds on any of
Receivables or other Collateral as provided for in Sections 2.10(c) above, shall
be credited (conditioned upon final collection) to Borrower’s loan account
within the number of days referenced in the Schedule after DLL’s receipt
thereof.  Any payments received by DLL after 1:00 PM Toronto time on any
Business Day or at any time on any day that is not a Business Day shall be
deemed to have been received on the next following Business Day.  DLL is not
however required to credit Borrower’s account for the amount of any uncollected
payment which is unsatisfactory to DLL in its Permitted Discretion and DLL may
charge Borrower’s loan account for the amount of any item of payment which is
returned to DLL unpaid.
 
(g)           Monthly Accountings, Floorplan Loan Transaction Statements.  DLL
shall provide Borrower monthly with an account of advances, charges, expenses
and payments made pursuant to this Agreement.  Such account shall be deemed
correct, accurate and binding on Borrower and DLL and an account stated (subject
to final collection of all payments received and except for reverses and
reapplications of payments made and corrections of errors discovered by DLL),
unless Borrower notifies DLL in writing to the contrary within forty-five (45)
days after each account is rendered, describing the nature of any alleged errors
or omissions.
 
In addition, DLL shall also provide Borrower promptly after making each
Floorplan Loan to Borrower  with a transaction statement (which may be delivered
by electronic transmission or email) for each such specific Floorplan Loan,
which statement shall, inter alia, list the amount of such specific Floorplan
Loan, the number of days after the invoice date for the Floorplanned Inventory
purchased with the proceeds of such Floorplan Loan after which repayment of such
Floorplan Loan shall be due (subject to any commonized due date program
applicable to DLL as described in Section 2.10(a) above).  Such transaction
statement with respect to each such specific Floorplan Loan, including the terms
regarding due dates and/or interest rates applicable to such specific Floorplan
Loan, shall be deemed correct, accurate and binding on Borrower and DLL unless
Borrower notifies DLL in writing to the contrary within five (5) days after such
transaction statement is provided by DLL to Borrower describing the nature of
any alleged errors or omissions.
 
2.11         [RESERVED].
 
2.12         Receivables.
 
(a)           Eligibility.  (i)  Borrower represents and warrants that as of the
date of the issuance of the invoice for each Receivable and also as of the date
any such Receivable is reported to DLL as an Eligible Receivable, such
Receivable covers and shall cover a bona fide sale or lease and delivery by
Borrower of goods or a bona fide rendition by Borrower of services, in each case
in the ordinary course of its business, and shall be for a liquidated amount and
shall not be subject to any offset, deduction,  or counterclaim, or any rights
of return or cancellation (other than rights of return and cancellation granted
to customers in the ordinary course of business),  or any lien (except for DLL’s
security interest) or other condition.  If any representation or warranty herein
is breached as to any Receivable or any Receivable ceases to be an Eligible
Receivable for any reason other than payment thereof, then DLL may, in addition
to its other rights hereunder, and without limiting the generality of the first
sentence of the definitions of Eligible Receivables or (if applicable) Eligible
Inventory, designate any and all Receivables owing by that Account Debtor as
Receivables that are not Eligible Receivables; provided, that DLL shall in any
such event retain its security interest in all Receivables, whether or not
Eligible Receivables, until the Obligations have been fully satisfied and DLL’s
obligation to provide loans hereunder has terminated.  If prior to the date of
providing the next Borrowing Base Certificate due and required under this
Agreement, Borrower becomes aware of any matter adversely affecting any  one or
more Receivable(s) which have previously been reported to DLL as Eligible
Receivables, including information affecting the credit of the Account Debtor
thereon, Borrower shall promptly notify DLL in writing if the adverse effect on
such Receivable would result in a Material Adverse Effect.
 
(ii)  DLL at any and all times shall be entitled in the exercise of its
Permitted Discretion to (i) establish and increase or decrease the Loan Reserves
against the Revolving Credit Borrowing Base Amount as provided for in the
definition of Loan Reserves and/or as otherwise provided for in the Agreement,
(ii) reduce the advance rates in the Schedule or restore such advance rates to
any level equal to or below the advance rates set forth in the Schedule or (iii)
without limiting the generality of the first sentence of the definition of
Eligible Receivables or the first sentence of the definition of Eligible
Inventory (if applicable), impose additional restrictions (or eliminate the
same) for or tighten or make more restrictive any standards of eligibility set
forth in the definitions of “Eligible Receivables” and “Eligible Inventory” (if
applicable) contained in the Schedule.  DLL may but shall not be required to
rely on the schedules and/or reports delivered to DLL in connection herewith in
determining the then eligibility of Receivables and Inventory.  Reliance thereon
by DLL from time to time shall not be deemed to limit the right of DLL to revise
advance rates or standards of eligibility as provided above.
 
9

--------------------------------------------------------------------------------

 
 
(b)           Disputes.  If prior to the date of providing the next Borrowing
Base Certificate due and required under this Agreement, Borrower becomes aware
of a dispute or claims with respect to any one or more Receivable(s) which have
previously been reported to DLL as Eligible Receivables, Borrower shall notify
DLL promptly of all such disputes or claims with respect to any such
Receivable(s) if the failure of the Account Debtor to pay such Receivable(s) as
a result of such dispute would have a Material Adverse Effect.  With respect to
any Receivable that becomes subject to any such dispute or claim, Borrower shall
settle or adjust such disputes or claims at no expense to DLL, but no discount,
credit or allowance shall be granted to any Account Debtor and no returns of
merchandise shall be accepted by Borrower without DLL’s consent, except for
discounts, credits and allowances made or given and returns accepted in the
ordinary course of Borrower’s business. DLL may, at any time after the
occurrence and during the continuance of an Event of Default, settle or adjust
disputes or claims directly with Account Debtors for amounts and upon terms
which DLL considers advisable in its reasonable credit judgment and, in all
cases, DLL shall credit Borrower’s loan account with only the net amounts
received by DLL in payment of any Receivables.
 
3.            [RESERVED].
 
4.            CONDITIONS OF CLOSING.
 
4.1           Initial Advance.  DLL shall not, and, regardless of whether the
Schedule provides that any portion of the Total Facility is a committed
facility, shall not under any circumstances be deemed to have any obligation to,
make the initial advance hereunder  unless each of the following conditions and
any additional conditions specified in the Schedule is fulfilled, to the
satisfaction of DLL and its counsel in the exercise of their reasonable business
judgment, and without limiting the generality of the foregoing, any and all
documents, agreements, contracts or instruments required to be delivered under
such conditions below or in the Schedule shall be in form and substance
acceptable to DLL and its counsel in the exercise of their reasonable business
judgment (the date of fulfillment of all such conditions, the “Closing Date”):
 
(a)           Loan Documents.  DLL shall have received each of the following
Loan Documents:  (i) the Agreement and the Schedule hereto fully and properly
executed by Borrower; (ii) promissory notes in such amounts and on such terms
and conditions as DLL shall specify, executed by Borrower; (iii) the Security
Agreement and such other security agreements, intellectual property assignments,
guaranty agreements, pledge agreements, mortgages and deeds of trust as DLL may
require with respect to this Agreement, executed by each of the parties thereto
and, if applicable, duly acknowledged for recording or filing in the appropriate
governmental offices; (iv) such other documents, instruments and agreements in
connection herewith as DLL shall require, executed, certified and/or
acknowledged by such parties as DLL shall have designated;
 
(b)           Terminations/Subordinations by Existing Lender.  Borrower’s
existing lender(s), if any, shall have executed and delivered PPSA discharges
and other documentation evidencing the termination of its liens and security
interests in the assets of Borrower or a subordination agreement or estoppel
letter, in each case as determined by (and in form and substance satisfactory
to) DLL in its Permitted Discretion;
 
(c)           Charter and Other Corporate Documents.  DLL shall have received
copies of (i) Borrower’s Bylaws and Articles or Certificate of Incorporation, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower; and (ii) results searches of personal property security
registries and  the Canadian intellectual Property Office satisfactory to DLL;
 
(d)           Good Standing.  DLL shall have received a certificate of status
with respect to Borrower, and each other Loan Party (other than a Subordinating
Creditor), dated the Closing Date, which certificate shall indicate that
Borrower or such Loan Party (other than a Subordinating Creditor) is in good
standing in its jurisdiction of organization;
 
(e)           Foreign Qualification.  DLL shall have received evidence
satisfactory to it with respect to Borrower and each other Loan Party (other
than a Subordinating Creditor), that the Borrower and each other Loan Party
(other than a Subordinating Creditor) is extraprovincially registered or
otherwise qualified to do business in each jurisdiction in which such party’s
failure to be so qualified or licensed would have a material adverse effect on
its business, operations, financial condition or assets, indicating that such
party is in good standing;
 
(f)           Authorizing Resolutions and Incumbency.  DLL shall have received
(i) a copy of resolutions of Borrower’s Board of Directors authorizing the
execution and delivery of this Agreement and the other Loan Documents, (ii) a
copy of resolutions of each other Loan Party’s (other than a Subordinating
Creditor) Board of Directors authorizing the execution and delivery of the Loan
Documents to which such Loan Party is a party, and authorizing specific officers
of such Loan Party to execute same, and (iii) a certificate from the Secretary
of Borrower and each other Loan Party (other than a Subordinating Creditor),
attesting to (A) the adoption of the such resolutions, and (B) the authenticity
of original specimen signatures of such officers;
 
10

--------------------------------------------------------------------------------

 
 
(g)           Insurance.  DLL shall have received the insurance certificates and
certified copies of policies required by Section 6.1.3, in form and substance
satisfactory to DLL and its counsel, including if so required an additional
insured endorsement in favor of DLL with respect to all liability policies and a
lender’s loss payable endorsement in favor of DLL with respect to all casualty
and business interruption policies, each in form and substance acceptable to DLL
and its counsel;
 
(h)           Title Insurance.  DLL shall have received binding commitments to
issue title insurance, in form and substance satisfactory to DLL and its
counsel, with respect to any real property that constitutes part of the
Collateral;
 
(i)            Searches; Perfection.  DLL shall have received searches
reflecting the filing of its financing statements and fixture filings in such
jurisdictions as it shall determine, and shall have received title information
with respect to any applicable Collateral and shall have received executed
copies of any and all agreements and/or received possession of any share
certificates and other documents necessary for DLL to have “control” over any
applicable Collateral as described in the Security Agreement, all of which shall
have been duly executed, filed, endorsed and/or delivered in a manner sufficient
to perfect all of the security interests granted to DLL;
 
(j)            Landlord, Bailee and Mortgagee Waivers.  To the extent requested
by DLL, DLL shall have received landlord, bailee and/or mortgagee waivers from
the lessors, bailees and/or mortgagees of all locations where any Collateral is
located;
 
(k)           Fees.  Borrower shall have paid all fees payable by it on the
Closing Date pursuant to this Agreement;
 
(l)            Opinion of Counsel.  DLL shall have received an opinion of
Borrower’s counsel covering such matters as DLL shall determine in its Permitted
Discretion;
 
(m)           Officer Certificate.  DLL shall have received a certificate of the
Chief Executive Officer or similar official of Borrower, attesting to the
accuracy of each of the representations and warranties of Borrower set forth in
this Agreement and the fulfillment of all conditions precedent to the initial
advance hereunder;
 
(n)           Solvency Certificate.  DLL shall have received a signed
certificate of the Borrower’s duly elected Chief Financial Officer or such other
officer of Borrower acceptable to DLL, concerning the solvency and financial
condition of Borrower, on DLL’s standard form;
 
(o)           Blocked Accounts, Lockboxes Etc. Any Blocked Accounts, Dominion
Accounts and Lockboxes required by DLL, and any and all documents required to
give DLL “control” for purposes of the PPSA over any Securities Account, shall
have been established to the satisfaction of DLL in its Permitted Discretion (it
being understood and agreed that such Blocked Accounts, Dominion Accounts and/or
Lockboxes shall be established by Borrower in Canada within the time period set
forth in Section 6.1.14 (Post-Closing Covenants) of the Schedule).
 
(p)           [RESERVED].
 
(q)           [RESERVED].
 
(r)           Representations and Warranties; No Event of Default.  The
representations and warranties of Borrower set forth in the Agreement shall be
accurate in all material respects, before and after giving effect to such
initial advance and to the application of any proceeds thereof; and no event
which would constitute an Event of Default, or an event which, with notice or
the passage of time or both, would constitute an Event of Default, has occurred
and is continuing, or would result from such initial advance or from the
application of any proceeds thereof.
 
(s)           Minimum Excess Revolver Availability.  If required by DLL,
Borrower shall have Excess Revolver Availability hereunder of not less than the
amount specified in the Schedule, after giving effect to the initial advance
hereunder.
 
(t)           Schedule Conditions.  Borrower shall have complied with all
additional conditions precedent as set forth in the Schedule.
 
(u)           Other Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed or recorded and shall be in form and substance reasonably
satisfactory to DLL and its counsel.
 
4.2           Subsequent Advances.  DLL shall not, and, regardless of whether
the Schedule provides that any portion of the Total Facility is a committed
facility, shall not under any circumstances be deemed to have any obligation to,
make any advance subsequent to the initial advance hereunder unless, on and as
of the date of each such advance, each of the further following conditions
precedent shall be fulfilled:  (i) the representations and warranties of
Borrower set forth in this Agreement as remade on the date of such advance
pursuant to Section 5.19 below shall be accurate in all material respects,
before and after giving effect to such advance or issuance and to the
application of any proceeds thereof;  (ii) no Event of Default and no event
which, with notice or passage of time or both, would constitute an Event of
Default has occurred and is continuing, or would result from such advance or
issuance or from the application of any proceeds thereof;  (iii) no material
adverse change has occurred in the Borrower’s business, operations, financial
condition, or assets or in the prospect of repayment of the Obligations; and
(iv) DLL shall have received such other approvals, opinions or documents as
shall be required under and consistent with the provisions of this Agreement
(including, without limitation, delivery of a loan request satisfactory to DLL
in accordance with Section 9.11).
 
11

--------------------------------------------------------------------------------

 
 
5.            REPRESENTATIONS AND WARRANTIES.
 
Borrower represents and warrants that:
 
5.1           Due Organization.  Borrower and each of its Subsidiaries is a
corporation duly organized and validly existing and in good standing under the
laws of the jurisdiction set forth on the Schedule, is extraprovincially
registered and otherwise qualified and authorized to do business and is in good
standing in each jurisdictions in which such qualification and good standing are
necessary in order for it to conduct its business and own its property except to
the extent that the failure to be so qualified in any such jurisdiction (other
than its jurisdiction of organization and the jurisdiction of its chief
executive office) would not have a Material Adverse Effect (which jurisdictions,
as of the Closing Date, are listed in Perfection Certificate), and has all
requisite power and authority to conduct its business as presently conducted, to
own its property and to execute and deliver each of the Loan Documents to which
it is a party and perform all of its Obligations thereunder and has not taken
any steps to wind up, dissolve or otherwise liquidate its assets.
 
5.2           Other Names.  As of the Closing Date, neither Borrower nor any of
its Subsidiaries has, during the preceding five (5) years, been known by or used
any other corporate or fictitious name except as set forth in the Perfection
Certificate, nor has Borrower nor any of its Subsidiaries been the surviving
entity of a merger, amalgamation or consolidation or acquired all or
substantially all of the assets of any person or acquired any assets of another
person outside of the ordinary course of business during such time, except as
set forth in the Perfection Certificate.
 
5.3           Due Authorization.  The execution, delivery and performance by
each of Borrower and each of its Subsidiaries of the Loan Documents to which it
is a party have been authorized by all necessary corporate action and do not and
shall not constitute a violation of any applicable law or of such entity’s
Articles or Certificate of Incorporation or By-Laws or any other document,
agreement or instrument to which such entity is a party or by which such entity
or its assets are bound.
 
5.4           Binding Obligation.  Each of the Loan Documents to which Borrower
and each of its Subsidiaries is a party is the legal, valid and binding
obligation of such entity enforceable against such entity in accordance with its
terms subject to the effect of any applicable bankruptcy, fraudulent transfer,
moratorium, insolvency, reorganization or other similar laws affecting the
rights of creditors generally and the effect of general principles of equity
whether applied by a court of equity or law.
 
5.5           Intangible Property.  Borrower and each of its Subsidiaries
possesses adequate Intellectual Property Rights for the present and planned
future conduct of its business without any known conflict with the rights of
others, and all such Intellectual Property Rights are valid and enforceable and
have been duly registered or filed with the appropriate governmental or
regulatory authorities; each of the patents, patent applications, copyrights,
Internet domain names, trademarks and trademark applications  of Borrower and
each of its Subsidiaries which have been registered or filed with any
governmental or regulatory authority (including the Canadian Intellectual
Property Office) as of the Closing Date are listed by name, date and filing
number in the Perfection Certificate and if any such assets have been acquired
(whether by purchase from a third party or registration or filing with any such
governmental or regulatory authority by Borrower) since the date hereof,
Borrower has given written notice of any such acquisition, filing or
registration to DLL and has taken all actions requested by DLL to perfect DLL’s
rights and liens with respect to such assets.
 
5.6           Capital.  Borrower and each of its Subsidiaries has capital
sufficient to conduct its business, is able to pay its debts as they mature and
owns property having a fair salable value greater than the amount required to
pay all of its debts (including contingent debts).
 
5.7           Material Litigation.  There is no pending or overtly threatened
litigation, actions or proceedings against Borrower nor any of its Subsidiaries
which if determined adversely to Borrower or such Subsidiary, would have a
Material Adverse Effect.
 
5.8           Title; Security Interests of DLL.  Borrower has good, indefeasible
and merchantable title to the Collateral and, upon the execution and delivery of
the Loan Documents, filing of PPSA financing statements in the appropriate
offices, delivery of the certificate(s) evidencing any pledged securities, the
filing of any collateral assignments or security agreements regarding Borrower’s
Intellectual Property Rights, if any, with the appropriate governmental or
regulatory authorities, the registration of any mortgages, charges or deeds of
trust with respect to real property in the appropriate offices and all necessary
steps being taken and all necessary agreements and documents being executed to
give DLL “control” as provided for under the STA with respect to all of
Borrower’s Securities Accounts, this Agreement and such documents shall create
valid and perfected first priority liens in and to the Collateral, subject only
to Permitted Encumbrances.  Each Subsidiary of Borrower has good, indefeasible
and merchantable title to all of its property and assets, free and clear of all
liens and security interest other than Permitted Encumbrances.
 
5.9           Restrictive Agreements; Labor Contracts.  Neither Borrower nor any
of its Subsidiaries is a party or subject to any contract, or subject to any
charge, corporate restriction, judgment, decree or order, in either such case
materially and adversely affecting its business, assets, operations, prospects
or condition, financial or otherwise, or which restricts its right or ability to
incur Indebtedness, and it is not party to any material labor dispute.  In
addition, no labor contract to which Borrower or any of its Subsidiaries is a
party is scheduled to expire during the Term of this Agreement, except as
disclosed to DLL in writing prior to the date hereof.
 
12

--------------------------------------------------------------------------------

 
 
5.10         Laws.  Neither Borrower nor any of its Subsidiaries is in violation
of any applicable statute, regulation, ordinance or any order of any court,
tribunal or governmental agency, which violation could reasonably be expected to
materially and adversely affect the Collateral or its business, assets,
operations, prospects or condition, financial or otherwise.
 
5.11         Consents.  Borrower has obtained or caused to be obtained or issued
any required consent of a governmental agency or other Person in connection with
the financing contemplated hereby.
 
5.12         Defaults.  Neither Borrower nor any of its Subsidiaries is in
default, nor has any event occurred which, with the giving of notice or the
lapse of time, or both, would cause such a default, with respect to any note,
indenture, loan agreement, mortgage, lease, deed or other agreement to which it
is a party or by which it or its assets are bound, if in any such case, the
result of such default, and/or of any termination or acceleration of such note,
indenture, loan agreement, mortgage, lease, deed or other agreement occurring or
permitted to occur as a result of such default, would have a Material Adverse
Effect.
 
5.13         [RESERVED].
 
5.14         Pension Plans.  Neither Borrower nor any of its Subsidiaries
maintains any Pension Plans.
 
5.15         Taxes.  Borrower and its Subsidiaries have filed all material tax
returns and such other reports as each is required by law to file and have paid
or made adequate provision for the payment on or prior to the date when due of
all taxes, assessments and similar charges that are due and payable except to
the extent such obligation is being contested by Borrower reasonably and in good
faith through proper proceedings (but only so long as appropriate reserves as
shall be required in conformity with GAAP have been established in respect of
such contested obligations and the enforcement of any liens that may arise in
favour of the applicable taxing authority or other governmental body as a result
of the Borrower’s failure to pay are effectively stayed pending the resolution
of the applicable contest proceedings).
 
5.16         Third Party Locations.  Notwithstanding anything to the contrary
contained in this Agreement, regardless of whether DLL shall have required
Borrower to provide an acceptable landlord, bailee or warehouseman waiver with
respect to any particular location where any Collateral is located for the
purposes of Section 4.1(j) or the first sentence of Section 6.1.11, no
Collateral that is located at any location which is not owned by Borrower and
with respect to which Borrower has not provided to DLL an acceptable landlord,
bailee or warehouseman waiver shall be considered Eligible Inventory for any
purposes under this Agreement unless DLL, acting in its Permitted Discretion,
shall have agreed otherwise in writing and, if DLL shall so elect in its
Permitted Discretion, an appropriate Loan Reserve shall have been established by
DLL against the Revolving Credit Borrowing Base Amount for the rent and/or other
obligations that will from time to time be owing to the applicable landlord,
bailee or warehouseman with respect to such location.
 
5.17          Business Relationships.  There exists no actual or threatened
termination, cancellation or limitation of, or any modification or change in,
the business relationship between Borrower or any Subsidiary of Borrower and any
customer or any group of customers whose purchases individually or in the
aggregate are material to the business of Borrower or such Subsidiary, or with
any material supplier, and there exists no present condition or state of facts
or circumstances which would materially and adversely affect Borrower or such
Subsidiary or prevent Borrower or such Subsidiary from conducting such business
after the consummation of the transactions contemplated by this Agreement in
substantially the same manner in which it has heretofore been conducted.
 
5.18         [RESERVED].
 
5.19          Reaffirmations.  Each request for a loan made by Borrower pursuant
to this Agreement shall constitute (i) an automatic representation and warranty
by Borrower to DLL that there does not then exist (nor will there result from
such advance or issuance or from the application of any proceeds thereof) any
Event of Default or event which, with notice or the passage of time or both,
would constitute an Event of Default, (ii) a reaffirmation as of the date of
said request (or, if such representation expressly related to an earlier date,
as of such earlier date) that all of the representations and warranties of
Borrower contained in this Agreement and the other Loan Documents are accurate
in all material respects; and (iii) a representation and warranty that all of
the conditions precedent to such advance specified in Section 4.2 above have
been satisfied as of such date.
 
6.            COVENANTS.
 
6.1           Affirmative Covenants.  Borrower covenants that, so long as any
Obligation remains outstanding and this Agreement is in effect, it shall and
shall cause it of its Subsidiaries to:
 
6.1.1           Taxes.  File all tax returns and pay or make adequate provision
for the payment of all taxes, assessments and other charges on or prior to the
date when due except to the extent such obligation is being contested by
Borrower reasonably and in good faith through proper proceedings (but only so
long as appropriate reserves as shall be required in conformity with GAAP have
been established in respect of such contested obligations and the enforcement of
any liens that may arise in favor of the applicable taxing authority or other
governmental body as a result of the Borrower’s failure to pay are effectively
stayed pending the resolution of the applicable contest proceedings).
 
13

--------------------------------------------------------------------------------

 
 
6.1.2           Notice of Litigation.  Promptly notify DLL in writing of any
litigation, suit or administrative proceeding which may materially and adversely
affect the Collateral or Borrower’s or any Subsidiary’s business, assets,
operations, prospects or condition, financial or otherwise, whether or not the
claim is covered by insurance.
 
6.1.3           Insurance.  Borrower will maintain such insurance as is
reasonably required by DLL (including without limitation all insurance required
pursuant to the Schedule), written by insurers and, if requested by DLL, with
lender’s loss payee, additional insured and other endorsements, in each case
reasonably satisfactory to DLL. All premiums shall be paid by Borrower as and
when due. Accurate and, if requested by DLL, complete copies of all policies
shall be delivered by Borrower to DLL.  If Borrower fails to comply with this
section, DLL may (but shall not be required to) procure such insurance at
Borrower’s expense and charge the cost thereof to Borrower’s loan account as an
Obligation secured by the Collateral
 
6.1.4           Corporate Existence.  Maintain its corporate existence and good
standing in its jurisdiction of organization and its qualification to do
business and good standing in all other jurisdictions necessary for the conduct
of its business (except to the extent any such failure to be so qualified and/or
in good standing in any jurisdiction other than its jurisdiction of
incorporation would not have a Material Adverse Effect) and the ownership of its
property and maintain adequate assets and Intellectual Property Rights for the
conduct of its business (except to the extent any such failure to maintain
ownership and adequate assets and Intellectual Property Rights would not have a
Material Adverse Effect).
 
6.1.5           Labor Disputes.  Promptly notify DLL in writing of any material
labor dispute to which Borrower or any Subsidiary of Borrower is or may become
subject and the expiration of any labor contract to which Borrower or any
Subsidiary of Borrower is a party or bound.
 
6.1.6           Violations of Law.  Promptly notify DLL in writing of any
violation of any law, statute, regulation or ordinance of any governmental
entity, or of any agency thereof, applicable to Borrower or any Subsidiary of
Borrower which may materially and adversely affect the Collateral or Borrower’s
or such Subsidiary’s business, assets, prospects, operations or condition,
financial or otherwise.
 
6.1.7           Defaults.  Notify DLL in writing within five (5) Business Days
of the occurrence of Borrower’s or any Subsidiary’s default under any
Indebtedness, note, indenture, loan agreement, mortgage, lease or other similar
agreement to which Borrower or any Subsidiary of Borrower is a party or by which
Borrower or any Subsidiary of Borrower is bound, if any such case the result of
such default, and/or any termination or acceleration of such Indebtedness, note,
indenture, loan agreement, mortgage, lease or other similar agreement occurring
or permitted to occur as a result of such default, would have a Material Adverse
Effect.  Without limiting the generality of the foregoing and for the avoidance
of doubt, Borrower shall so notify DLL of the occurrence of any Event of Default
under this Agreement or any event which, which notice or the passage of time or
both would constitute an Event of Default under this Agreement.
 
6.1.8           Capital Expenditures.  Promptly notify DLL in writing of the
making of any Capital Expenditure materially affecting Borrower’s or any
Subsidiary’s business, assets, prospects, operations or condition, financial or
otherwise.
 
6.1.9           Books and Records.  Keep records and books of account with
respect to its business activities in which proper entries are made in
accordance with GAAP, reflecting all of its financial transactions.
 
6.1.10         Leases; Warehouse Agreements.  Both (i) provide DLL with copies
of all agreements between Borrower or any Subsidiary of Borrower and any
landlord, bailee or warehouseman which owns any premises at which any Collateral
may, from time to time, be located, and (ii)  use its commercially reasonable
best efforts to provide landlord, bailee, warehouseman and mortgagee waivers in
form acceptable to DLL with respect to all locations where any Collateral is
hereafter located to the extent requested by DLL.
 
6.1.11         Additional Documents.  At DLL’s request, promptly execute or
cause to be executed and delivered to DLL any and all documents, instruments or
agreements reasonably deemed necessary by DLL to give effect to or carry out the
terms or intent of this Agreement or any of the other Loan Documents  with
respect to the Obligations or the Collateral, including all such all documents,
instruments or agreements reasonably deemed necessary establish, create,
preserve, protect and perfect a first priority lien (subject only to Permitted
Encumbrances) in favor of DLL on the Collateral (including Collateral acquired
after the date hereof).  Without limiting the generality of the foregoing, if
any of the Receivables with a face value in excess of the amount set forth in
the Schedule arises out of a contract with any governmental authority
(including, without limitation, the federal government of Canada or the United
States (or any department, agency, subdivision or instrumentality of the federal
government of Canada or the United States) or of any province of Canada) and the
enforceability or effectiveness of the assignment of such Receivable is subject
to any precondition that has not been met, Borrower shall promptly notify DLL of
such fact in writing and shall execute any instruments and take any other action
required or requested by DLL to any such precondition to be met (including,
without limitation, any actions required under the Financial Administration Act
(Canada) (or any comparable provincial legislation) or the Federal Assignment of
Claims Act of 1940, if applicable).
 
14

--------------------------------------------------------------------------------

 
 
6.1.12         Financial Covenants.  Comply with the financial covenants set
forth in the Schedule.
 
6.1.13         Issuing of Credit Memoranda.  Borrower shall issue credit
memoranda in the ordinary course of its business no later than the number of
Business Days referenced in the Schedule after: (i) Borrower’s receipt of
returned goods or merchandise; or (ii) such time as any Account Debtor shall
become entitled to a credit from Borrower under any other circumstances.
 
6.1.14         Post-Closing Covenants.  Borrower shall and shall cause its
Subsidiaries (as and if applicable) to comply with the post-closing covenants
set forth in the Schedule at Section 6.1.14 thereof.
 
6.2           Negative Covenants.  Without DLL’s prior written consent, which
consent DLL may withhold in its Permitted Discretion, so long as any Obligation
remains outstanding and this Agreement is in effect, Borrower shall not and
shall not permit any of its Subsidiaries to:
 
6.2.1           Mergers, Amalgamations, Consolidations, Fundamental Changes of
Business.  Merge, reorganize, consolidate or amalgamate with or acquire any
other Person  (except that any Borrower entity may merge into any other Borrower
entity), or wind up its affairs, liquidate or dissolve itself; or acquire by
purchase, lease or otherwise all of substantially all or any material part of
the assets or capital stock or other equity interests of any Person or any
business or division of any Person; or make any other material change in its
capital structure or in its business or operations which might adversely affect
the repayment of the Obligations.  Without contradicting or limiting the
generality of the foregoing,  Borrower shall not and shall not permit any
Subsidiary to sell, transfer, lease or otherwise dispose of any of its property
or assets, except for (i) the sale of Inventory of Borrower and its Subsidiaries
in the ordinary course of business or (ii) sales of equipment or other assets or
property (excluding any and all Inventory of Borrower and any  Subsidiary of
Borrower and Receivables of Borrower and any  Subsidiary of Borrower) that is
obsolete, worn-out or no longer useful in the conduct of Borrower’s or such
Subsidiary’s business so long as (x) any such sale or disposition of obsolete,
worn-out or no longer useful assets shall be made for fair market value and (y)
Borrower shall give at least five (5) days prior written notice to DLL of each
and any such proposed  sale or disposition if, after giving effect thereto, the
aggregate fair market value of all such Property disposed of in any fiscal year
of Borrower and its Subsidiaries (taken as a whole) pursuant to this clause (y)
will exceed $100,000 (even if such a notice has already been given with respect
to one or more prior transactions in such fiscal year).
 
6.2.2           Loans.  Make advances, loans or extensions of credit to, or
invest in, any Person except as set forth in the Schedule.
 
6.2.3           Dividends.  Declare or pay cash dividends or distributions upon
any of its stock or other equity interests, except as permitted on the Schedule,
or distribute any of its property or redeem, retire, purchase or acquire
directly or indirectly any of its stock or other equity interests.
 
6.2.4           [RESERVED].
 
6.2.5           Indebtedness of Others.  Become directly or contingently liable
for the Indebtedness of any Person (other than for any Indebtedness of another
Borrower that is permitted to be outstanding under Section 6.2.11 below), except
by endorsement of instruments for deposit; and except for the existing
guarantees made by Borrower or any Subsidiary of Borrower prior to the date
hereof, if any, which are set forth in the Schedule.
 
6.2.6           Repurchase.  Make a sale to any customer on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, consignment, or any other
repurchase or return basis.
 
6.2.7           Name.  Use any corporate or fictitious name other than its
corporate name as set forth in its Articles or Certificate of Incorporation on
the date hereof or as set forth in the schedules to the Security Agreement; or
change its legal name or jurisdiction of organization, or become organized in
any additional jurisdiction, or change the nature of its entity organization
(e.g., change from a corporation to a limited liability company), whether by
merger, conversion under state law or otherwise, without giving at least thirty
(30) days prior written notice of any such change to DLL.
 
6.2.8           Payment of Subordinated Debt.  Make any payment (whether of
principal or interest or any other fee or obligations of any kind) under and/or
in respect of any Subordinated Debt except to the extent that such payment is
expressly permitted to be made pursuant to the subordination agreement governing
such Subordinated Debt.
 
6.2.9           Compensation.  Pay total compensation  (considering Borrower and
its Subsidiaries taken together as a whole) (exclusive of any cash dividends or
distributions permitted under Section 6.2.3, if any), including salaries,
withdrawals, fees, bonuses, commissions, drawing accounts and other payments,
whether directly or indirectly, in money or otherwise, during any fiscal year to
all of Borrower’s and its Subsidiary’s executives, officers and directors (or
any relative thereof) in an amount in excess of the amount set forth in the
Schedule.
 
6.2.10         [RESERVED].
 
6.2.11         Indebtedness.  Create, incur, assume or permit to exist any
Indebtedness, other than (i) the Obligations, (ii) trade payables and other
contractual obligations to suppliers and customers incurred in the ordinary
course of business, (iii) other Indebtedness existing on the date of this
Agreement and disclosed in writing (in such detail as is satisfactory to DLL) to
DLL prior to the Closing Date (except Indebtedness paid on the date of this
Agreement from proceeds of the initial advances hereunder); (iv) purchase money
indebtedness incurred in connection with Capital Expenditures, including Capital
Leases, not in excess of the amount set forth in the Schedule, (v) Subordinated
Debt; and (vi) any other Indebtedness specifically permitted in the Schedule.
 
15

--------------------------------------------------------------------------------

 
 
6.2.12        Affiliate Transactions.  Except as set forth on the Schedule, or
as permitted under Sections 6.2.2, 6.2.3 and 6.2.9, sell, transfer, distribute
or pay any money or property to any Affiliate, or invest in (by capital
contribution or otherwise) or purchase or repurchase any stock or Indebtedness,
or any property, of any Affiliate, or become liable on any guaranty of the
indebtedness, dividends or other obligations of any Affiliate.  Notwithstanding
the foregoing, if no Event of Default has occurred, Borrower and its
Subsidiaries may engage in transactions with Affiliates in the ordinary course
of business, in amounts and upon terms which are fully disclosed to DLL and
which are no less favorable to Borrower or to such Subsidiary than would be
obtainable in a comparable arm’s length transaction with a Person who is not an
Affiliate.
 
6.2.13         Nature of Business.  Enter into any new business (other than any
business or business line reasonably related to the business(es) and business
line(s) engaged in by Borrower as of the Closing Date) or make any material
change in any of Borrower’s or any Subsidiary’s business objectives, purposes or
operations inconsistent with this Section.
 
6.2.14         DLL’s Name.  Use the name of DLL in connection with any of
Borrower’s or any Subsidiary’s business or activities, except in connection with
internal business matters or as required in dealings with governmental agencies
and financial institutions or with trade creditors of Borrower or any Subsidiary
of Borrower, solely for credit reference purposes.
 
6.2.15         Permitted Uses of Proceeds of Loans; Margin Security.  Use the
proceeds of any Floorplan Loan for any purpose other than the purchase and/or
financing of Floorplanned Inventory to be sold to Borrower’s customers or use
the proceeds any Revolving Credit Loan for any purpose other than Borrower’s
general corporate purposes consistent with past practices and, if applicable,
the refinancing and/or payoff of prior Indebtedness in existence on the Closing
Date required to be refinanced and/or paid off pursuant to Section 4.1 of the
Agreement.
 
6.2.16         Real Property.  Purchase or acquire any real property without
DLL’s prior written consent (which consent shall not be unreasonably
conditioned, withheld or delayed), a condition of which consent shall include
delivery of appropriate title and environmental reports and analysis, in form
and substance satisfactory to DLL and its counsel.
 
6.2.17         Liens.  Create, incur, assume or suffer to exist any lien upon
any of its Property, whether now owned or hereafter acquired, except Permitted
Encumbrances.
 
6.2.18         Change in Fiscal Year; Auditors.  Change the commencement or
ending date of the fiscal year of Borrower and its Consolidated Subsidiaries or
retain independent public auditors for purposes of preparing the Borrower’s and
its Consolidated Subsidiaries’ audited financial statements which are different
than those retained by Borrower and its Consolidated Subsidiaries at the time of
the Closing Date, in each case, without providing at least thirty (30) days
prior written notice to DLL.
 
6.2.19         Issuance of Stock.  Except as permitted in the Schedule, issue or
permit any subsidiary to issue any capital stock after the Closing Date without
the prior written approval of DLL.
 
6.2.20         Pension Plan Compliance.  The Borrower will not (a) establish,
contribute to or assume an obligation to contribute to, or permit any of its
Subsidiaries to establish, contribute to or assume an obligation to contribute
to, any Pension Plan or (b) acquire, or permit any of its Subsidiaries to
acquire, an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to any Pension Plan.
 
6.2.21         Restrictions on New Subsidiaries. Borrower shall not, and shall
not permit any of its Subsidiaries to, create form or acquire by any means
(including by purchase of any equity interests therein or by merger,
amalgamation or consolidation therewith) any new Subsidiary without the prior
written consent of DLL.
 
7.            DEFAULT AND REMEDIES.
 
7.1           Events of Default.  Any one or more of the following events shall
constitute an Event of Default under this Agreement:
 
(a)           Borrower fails to pay when due and payable any portion of the
Obligations, whether at stated maturity, upon acceleration or otherwise;
 
(b)           Borrower or any other Loan Party fails or neglects to perform,
keep, or observe in any respect (i) any term, provision, condition, covenant or
agreement contained in Section 6.1.12 (subject to any express cure provisions
provided for in Section 6.1.12 as set forth therein or in the Schedule), 6.1.14
or any of the subsections/provisions of Section 6.2 or (ii) any other any term,
provision, condition, covenant or agreement contained in this Agreement or any
other Loan Document to which Borrower or such other Loan Party is a party, and
such failure or neglect shall continue unremedied for more than ten (10) days;
 
(c)           Any material adverse change occurs in the business, assets,
operations, prospects or condition, financial or otherwise, of Borrower entities
taken as a whole;
 
16

--------------------------------------------------------------------------------

 
 
(d)           The prospect of repayment of any portion of the Obligations or the
value or priority of DLL’s security interest in the Collateral is materially
impaired;
 
(e)           Any portion of Borrower’s or any Subsidiary’s assets is seized,
attached, subjected to a writ or distress warrant, is levied upon or comes into
the possession of any judicial officer unless such action is stayed and such
attachment is dismissed within thirty (30) days;
 
(f)            Borrower or any of its Subsidiaries:
 
(i)           becomes insolvent, or generally not or become unable to pay its
debts or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement between it and any class
of its creditors;
 
(ii)          commits an act of bankruptcy under the BIA, or makes an assignment
of its property for the general benefit of its creditors under the BIA, or makes
a proposal (or files a notice of its intention to do so) under the BIA;
 
(iii)          institutes any proceeding seeking to adjudicate it an insolvent,
or seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief, under any federal, provincial or foreign law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including the BIA, the Companies’ Creditors Arrangement Act (Canada)
and any applicable corporations legislation) or at common law or in equity, or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding;
 
(iv)         applies for the appointment of, or the taking of possession by, a
receiver, interim receiver, receiver/manager, sequestrator, conservator,
custodian, administrator, trustee, liquidator or other similar official for it
or any substantial part of its property;  or
 
(v)          threatens to do any of the foregoing, or takes any action,
corporate or otherwise, to approve, effect, consent to or authorize any of the
actions described in this Section 7.1(f) or in Section 7.1(g), or otherwise acts
in furtherance thereof or fails to act in a timely and appropriate manner in
defense thereof;
 
(g)           any petition is filed, application made or other proceeding
instituted against or in respect of Borrower or any of its Subsidiaries:
 
(i)           seeking to adjudicate it an insolvent;
 
(ii)          seeking a receiving order against it under the BIA;
 
(iii)         seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief under any federal, provincial or foreign
law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including the BIA, the Companies’ Creditors Arrangement Act (Canada)
and any applicable corporations legislation) or at common law or in equity; or
 
(iv)         seeking the entry of an order for relief or the appointment of, or
the taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator or
other similar official for it or any substantial part of its property;
 
and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of 60 days after the institution thereof, provided
that if an order, decree or judgment is granted or entered (whether or not
entered or subject to appeal) against the Borrower or such Subsidiary thereunder
in the interim, such grace period will cease to apply, and provided further that
if the Borrower or such Subsidiary files an answer admitting the material
allegations of a petition filed against it in any such proceeding, such grace
period will cease to apply;
 
(h)           Any other event occurs which, under the applicable law of any
jurisdiction, has an effect equivalent to any of the events referred to in
7.1(f) or (g);
 
(i)           Any notice of lien (other than with respect to a Permitted
Encumbrance provided that, if such lien ceases at any time to be a Permitted
Encumbrance, the provisions of this paragraph shall apply to such lien and any
notice filed with respect thereto) or  levy or is filed of record with respect
to any of Borrower’s or any Subsidiary’s assets;
 
(j)           Any judgments are entered against Borrower or any Subsidiary of
Borrower in an aggregate amount exceeding the amount set forth in the Schedule
unless each such judgment is stayed and such each such judgment is dismissed or
satisfied within thirty (30) days;
 
(k)           Any default (after giving effect to any applicable notice and cure
periods), including without limitation in the case of either clause (i) or (ii),
any default which would result in a right by any third party to accelerate the
maturity of any such Indebtedness of Borrower or such Subsidiary of Borrower to
such third party, shall occur under (i) any Indebtedness between Borrower or any
Subsidiary of Borrower if the acceleration and/or exercise of remedies by the
applicable creditor with respect to such Indebtedness would result in a Material
Adverse Effect; (ii) any Subordinated Debt or (iii) any other agreement to which
Borrower or any Subsidiary is a party or by which its property is bound if the
termination and/or exercise of remedies under which would result in a Material
Adverse Effect;
 
17

--------------------------------------------------------------------------------

 
 
(l)           Any representation or warranty made or deemed to be made by
Borrower, any Subsidiary of Borrower, any Affiliate of Borrower or any
Subsidiary of Borrower or any other Loan Party in any Loan Document or any other
statement, document or report made or delivered to DLL in connection therewith
shall prove to have been misleading in any material respect when made;
 
(m)           [RESERVED].
 
(n)           If any of the Loans are guaranteed: (i) any Guarantor revokes,
terminates or attempts to revoke or terminate its Guaranty or any security
therefor, or becomes subject to any bankruptcy or other insolvency proceeding;
(ii) any Guarantor other than an individual Guarantor, is dissolved, liquidated,
merged, reorganized or terminated; or (iii) any individual Guarantor dies or
becomes disabled;
 
(o)           Any transfer of the issued and outstanding shares of common stock
or other equity interests of Borrower or other change in ownership or management
of Borrower in violation of Change of Control restrictions forth in the Schedule
or if Borrower shall fail to own all of the equity interests of each of its
Subsidiaries; or
 
(p)           either (i) any “Event of Default” (as defined in the US Credit
Agreement) shall occur or (ii) any other event or circumstance shall occur which
would permit and/or entitle DLL US Lender to accelerate the maturity of the
obligations owing under the US Credit Agreement (in each such case regardless of
whether DLL US Lender shall have elected to exercise any rights or remedies).
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, DLL RESERVES THE RIGHT TO CEASE
MAKING ANY ADVANCES OR LOANS IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.
 
7.2           Remedies.  Upon the occurrence of an Event of Default, DLL may, at
its option and in its Permitted Discretion and in addition to all of its other
rights under the Loan Documents, terminate this Agreement and declare all of the
Obligations to be immediately payable in full.  DLL shall also have the right to
reduce the Total Facility amount, the Combined Facility amount, the Revolving
Credit Borrowing Base Amount, the Inventory Borrowing Base Amount, or any
portion of either borrowing base, or the advance rates or to modify the terms
and conditions upon which DLL is willing to consider making advances under the
Total Facility or to take additional reserves against the Revolving Credit
Borrowing Base Amount or the Inventory Borrowing Base Amount for any reason.
 
8.             EXPENSES AND INDEMNITIES.
 
8.1           Expenses.
 
(a)           Borrower covenants that, so long as any Obligation remains
outstanding and/or this Agreement remains in  effect, it shall promptly
reimburse DLL for all reasonable and documented costs, fees and expenses
incurred by DLL in connection with the negotiation, preparation, execution,
delivery, administration and enforcement of each of the Loan Documents,
including, but not limited to, the attorneys’ and paralegals’ fees of outside
counsel, expert witness fees, lien, title search and insurance fees, appraisal
fees, all charges and expenses reasonably incurred in connection with any and
all environmental reports and environmental remediation activities, and all
other costs, expenses, taxes and filing or recording fees payable in connection
with the transactions contemplated by this Agreement, including without
limitation all such reasonable and documented costs, fees and expenses as DLL
shall incur or for which DLL shall become obligated (subject to any restrictions
otherwise set forth in the Loan Documents with respect to DLL’s liability for
any such particular costs, fees and expenses) in connection with (i) any
inspection, audit or verification of the Collateral, (ii) any proceeding
relating to the Loan Documents or the Collateral, (iii) actions taken with
respect to the Collateral and DLL’s security interest therein, including,
without limitation, the defense or prosecution of any action involving DLL and
Borrower or any third party, (iv) enforcement of any of DLL’s rights and
remedies with respect to the Obligations or Collateral, and (v) consultation
with DLL’s attorneys and participation in any workout, bankruptcy or other
insolvency or other proceeding involving any Loan Party or any Affiliate,
whether or not suit is filed.  Borrower shall also pay all DLL charges in
connection with bank wire or electronic funds transfers, forwarding of loan
proceeds, deposits of checks and other items of payment, returned checks,
establishment and maintenance of lockboxes and other Blocked Accounts, and all
other bank and administrative matters, in accordance with DLL’s schedule of bank
and administrative fees and charges in effect from time to time.  All costs,
fees, expense, charges and other obligations payable by Borrower under this
Section 8.1(a) shall be due and payable on demand, and Borrower’s covenants and
obligations under this Section 8.1(a) shall survive the termination of this
Agreement.
 
(b)           Borrower hereby agrees to indemnify DLL and its directors,
officers, employees, attorneys and agents from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them arising out of or relating to relating to this Agreement or the
other Loan Documents, the Total Facility, the Loans hereunder or any actual or
proposed use by Borrower of the proceeds of any of the Loans hereunder,
including any investigation or litigation or other proceedings (including any
threatened investigation or litigation or other proceedings) relating to any of
the foregoing, including, without limitation, the reasonable and documented fees
and disbursements of counsel incurred in connection with any such investigation
or litigation or other proceedings (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified). DLL agrees to give the
Borrower notice of any such investigations, litigation or other proceedings,
within a reasonable time after DLL actual discovery of the same; provided that
DLL’s failure to provide such notice shall not affect Borrower’s obligations
under this paragraph.  All indemnification obligations of Borrower under this
Section 8.1(b) shall be payable on demand, and Borrower’s covenants and
obligations under this Section 8.1(b) shall survive the termination of this
Agreement.
 
18

--------------------------------------------------------------------------------

 
 
8.2           Environmental Matters.
 
8.2.1           Definitions.  The following definitions apply to the provisions
of this Section 8.2:  (a)  the term “Applicable Law” shall include, but shall
not be limited to, all local, provincial and/or federal laws, rules, regulations
or ordinances, whether currently in existence or hereafter enacted, in any way
relating to (i) the existence, cleanup and/or remedy of contamination on real
property; (ii) the protection of the environment from soil, air or water
pollution, or from spilled, deposited or otherwise emplaced contamination; or
(iii) the environment, preservation or reclamation of natural resources, the
generation, use, handling, collection, treatment, storage, transportation,
recovery, recycling, release, threatened release or disposal of any Hazardous
Substance, or to health and safety matters; (b) the term “Hazardous Substance”
shall mean any substance, product, liquid, waste, pollutant, chemical,
contaminant, insecticide, pesticide, gaseous or solid matter, organic or
inorganic matter, fuel, micro organism, ray, odour, radiation, energy, vector,
plasma, constituent or material which (i) is or becomes listed, regulated or
addressed under Applicable Law, (ii) is, or is deemed to be, alone or in any
combination, hazardous, hazardous waste, toxic, a pollutant, a deleterious
substance, a contaminant or a source of pollution or contamination under
Applicable Law, including asbestos, petroleum and polychlorinated biphenyls,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Applicable Laws or (iii) may or could pose a hazard to the health or safety of
the occupants of the Property or the owners and/or occupants of property
adjacent to or surrounding the property, or any person coming upon the property
or adjacent property; and (c) the term “Property” shall mean all real property,
wherever located, in which Borrower or any Affiliate of Borrower has any right,
title or interest, whether now existing or hereafter arising, and including,
without limitation, as owner, lessor or lessee.
 
8.2.2           Covenants and Representations.
 
(a)           Borrower represents and warrants that there have not been during
the period of Borrower’s possession of any interest in the Property and, to the
best of its knowledge after reasonable inquiry, there have not been at any other
times, any activities by Borrower or any other Person for which Borrower could
reasonably expected to be responsible under Applicable Law on the Property
involving, directly or indirectly, the use, generation, treatment, storage or
disposal of any Hazardous Substances, except in compliance in all material
respects with Applicable Law, either (i) under, on or in the land included in
the Property, whether contained in soil, tanks, sumps, ponds, lagoons, barrels,
cans or other containments, structures or equipment, (ii) incorporated in the
buildings, structures or improvements included in the Property, including any
building material containing asbestos, or (iii) used in connection with any
operations of Borrower or its Affiliates on or in the Property.
 
(b)           Without limiting the generality of the foregoing and to the extent
not included within the scope of this Section 8.2.2, Borrower represents and
warrants that it is in compliance in all material respects with Applicable Law
and has received no notice from any person or any governmental agency or other
entity of any violation by Borrower or its Affiliates of any Applicable Law
which could reasonably be expected to result in a liability or remediation or
clean-up costs in excess of $250,000.
 
(c)           Borrower shall be solely responsible for and agrees to indemnify
DLL, protect and defend DLL with counsel reasonably acceptable to DLL, and hold
DLL harmless from and against any claims, actions, administrative proceedings,
judgments, damages, punitive damages, penalties, fines, costs, liabilities
(including sums paid in settlements of claims), interest or losses, reasonable
attorneys’ fees (including any fees and expenses incurred in enforcing this
indemnity), consultant fees, expert fees, and other out-of-pocket costs or
expenses actually incurred by DLL (collectively, the “Environmental Costs”),
that may, at any time or from time to time, arise directly or indirectly from or
in connection with:  (i) the presence, suspected presence, disposal, release or
suspected release of any Hazardous Substance whether into the air, soil, surface
water or groundwater of or at the Property, or any other violation of Applicable
Law, or (ii) any breach of the foregoing representations and covenants; except
to the extent any of the foregoing result from the actions of DLL, its
employees, agents and representatives.  All Environmental Costs incurred or
advanced by DLL if incurred by DLL in good faith shall constitute Obligations
hereunder.
 
9.            MISCELLANEOUS.
 
9.1           Examination of Records; Financial Reporting.
 
(a)           Examinations.  DLL, and any agents or auditors retained by DLL,
shall at all reasonable times and upon reasonable prior notice (except that no
such notice shall be required after the occurrence and during the continuance of
an Event of Default) have full access to and the right to examine, audit, make
abstracts and copies from and inspect Borrower’s records, files, books of
account and all other documents, instruments and agreements relating to the
Collateral and full access to Borrower’s business locations and the right to
examine, audit, inspect check, test and appraise the Collateral.  Borrower shall
deliver to DLL any instrument necessary for DLL to obtain records from any
service bureau maintaining records for Borrower.  All instruments and
certificates prepared by Borrower showing the value of any of the Collateral
shall be accompanied, upon DLL’s request, by copies of related purchase orders
and invoices.  DLL may, at any time after the occurrence and during the
continuance of an Event of Default, remove from Borrower’s premises Borrower’s
books and records (or copies thereof) or require Borrower to deliver such books
and records or copies to DLL.  If originals are removed, DLL shall permit
Borrower to make copies prior to such removal.  Subject to any limitations on
Borrower’s liability for Examination Fees set forth on the Schedule, DLL may,
without expense to DLL, use Borrower’s personnel, supplies and premises as may
be reasonably necessary for auditing or examining the Collateral or for
maintaining or enforcing DLL’s security interest.
 
19

--------------------------------------------------------------------------------

 
 
(b)           Reporting Requirements.  Borrower shall furnish DLL, upon
reasonable request, such information and statements as DLL shall request from
time to time regarding Borrower’s business affairs, financial condition and the
results of its operations.  Without limiting the generality of the foregoing,
Borrower shall provide DLL with all information and reports required under the
Schedule.
 
(c)           Guarantor’s Financial Statements and Tax Returns.  If any of the
Loans are guaranteed, Borrower shall cause each of the Guarantors to deliver to
DLL such Guarantor’s signed annual financial statement (in form acceptable to
DLL) and a copy of such Guarantor’s federal income tax return with respect to
the corresponding year, in each case on the date when such tax return is due or,
if earlier, on the date when available.  Without limiting the generality of the
foregoing, in the case of any Guarantor that is not an individual, if DLL shall
so require, Borrower shall cause each of the Guarantors to deliver to DLL such
Guarantor’s annual audited financial statements for such Borrower within ninety
(90) days after the end of each of such Guarantor’s fiscal years.
 
(d)           Confidentiality.  DLL agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its affiliates and to its and its affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives on a
confidential basis, (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over DLL, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (v) to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement on a confidential
basis, (vi) with the consent of Borrower or (vii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to DLL or any of its affiliates on a
nonconfidential basis from a source other than Borrower.  For purposes of this
Section, “Information” means all information received from Borrower relating to
Borrower or its business, other than any such information that is available to
DLL on a nonconfidential basis prior to disclosure by Borrower.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information
 
9.2           Term; Termination.
 
(a)           Term.  The term of this Agreement shall be as set forth in the
Schedule (the “Term”), unless earlier terminated as provided herein.
 
(b)           [RESERVED].
 
(c)           Payment in Full.  Upon the effective date of termination, the
Obligations shall become immediately due and payable in full in cash.
 
(d)           Early Termination.  Borrower may terminate this Agreement at any
time prior to the expiration of the Term but only upon ninety (90) days’ prior
written notice and prepayment of the Obligations.
 
9.3           Certain Waivers.  All Obligations shall be payable by Borrower as
provided for herein and, in full, at the termination of this
Agreement.  Borrower waives presentment and protest of any instrument and notice
thereof, notice of default and, to the extent permitted by applicable law, all
other notices to which Borrower might otherwise be entitled.
 
9.4           No Waiver by DLL.  Neither DLL’s failure to exercise any right,
remedy or option under this Agreement, any supplement, the Loan Documents or
other agreement between DLL and Borrower nor any delay by DLL in exercising the
same shall operate as a waiver.  An Event of Default shall exist or continue or
be continuing until such Event of Default is waived in writing by DLL as herein
provided.  No waiver by DLL shall be effective unless in writing and then only
to the extent stated.  No waiver by DLL shall affect its right to otherwise
require strict performance of this Agreement either at such time or in the
future.  DLL’s rights and remedies, whether arising hereunder, under any other
Loan Document or otherwise at law or in equity and whether against Borrower, any
Guarantor (if any) or any other Person liable for the Obligations, and/or any of
their assets (including the Collateral), or any Subordinating Creditor (if any),
shall be cumulative and not exclusive, and DLL may exercise, or forebear from
exercising, any one or more of such rights or remedies against any one or more
of such Persons or their assets in such order and at such times as DLL shall
determine in the exercise of its sole discretion.
 
20

--------------------------------------------------------------------------------

 
 
9.5           Binding on Successor and Assigns.  All terms, conditions,
promises, covenants, provisions and warranties hereof and of the Loan Documents
shall inure to the benefit of and bind DLL’s and Borrower’s respective
representatives, successors and assigns.
 
9.6           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9.7           Amendments; Assignments.  This Agreement may not be modified,
altered or amended, except by an agreement in writing signed by Borrower and
DLL.  Borrower may not sell, assign or transfer any interest in this Agreement
or any other Loan Document, or any portion thereof, including, without
limitation, any of Borrower’s obligations, rights, title, interests, remedies,
powers and duties hereunder or thereunder.  Borrower hereby consents to DLL’s
participation, sale, assignment, transfer or other disposition, at any time or
times if an Event of Default has occurred and is continuing, of this Agreement
and any of the other Loan Documents, or of any portion hereof or thereof,
including, without limitation, DLL’s rights, title, interests, remedies, powers
and duties hereunder or thereunder and without limiting the generality of
Section 9.1(d) above, in connection therewith, DLL may disclose all documents
and information which DLL now or hereafter may have relating to Borrower or
Borrower’s business.  Notwithstanding anything to the contrary contained in the
foregoing, unless an Event of Default has occurred and is continuing, DLL may
not participate, sell, assign or transfer or otherwise dispose of this Agreement
or any of the other Loan Documents without Borrower’s prior written consent
(which such consent shall not be unreasonably conditioned, withheld or delayed)
and DLL will not make disclosures regarding this Agreement and the other Loan
Document to any such potential participant, buyer, assignee or transferee
without Borrower’s prior written consent (which such consent will not be
unreasonably conditioned, withheld or delayed).  To the extent that DLL assigns
its rights and obligations hereunder to a third party, DLL shall thereafter be
released from such assigned obligations to Borrower and such assignment shall
effect a novation between Borrower and such third party.
 
9.8           Integration.  This Agreement, together with the Schedule (which is
a part hereof) and the other Loan Documents, reflect the entire understanding of
the parties with respect to the transactions contemplated hereby.
 
9.9           Survival.  All of the representations and warranties of Borrower
contained in this Agreement shall survive the execution, delivery and acceptance
of this Agreement by the parties.  No termination of this Agreement or of any
guaranty of the Obligations shall affect or impair the provisions of Sections
8.1, 8.2, 9.13 or 9.24 or any other provision hereof or any Loan Documents
providing for the payment by Borrower of DLL’s costs and expenses or
indemnification by Borrower of DLL and all such provisions shall survive any
such termination.
 
9.10         Evidence of Obligations.  Each Obligation may, in DLL’s Permitted
Discretion, be evidenced by notes or other instruments issued or made by
Borrower to DLL.  If not so evidenced, such Obligation shall be evidenced solely
by entries upon DLL’s books and records.
 
9.11         Loan Requests.  Each oral or written request for a loan by any
Person who purports to be any employee, officer or authorized agent of Borrower
shall be made to DLL on or prior to 10:00 a.m., Toronto time, on the Business
Day on which the proceeds thereof are requested to be paid to Borrower and shall
be conclusively presumed to be made by a Person authorized by Borrower to do so
and the crediting of a loan to Borrower’s operating account shall conclusively
establish Borrower’s obligation to repay such loan.  Notwithstanding anything to
the contrary contained in this Agreement, the coming due of any payment under
this Agreement, whether for principal (including required payments of principal
on Floorplan Loans), interest, fees, costs and expenses of DLL or otherwise, at
the sole option of DLL, may be deemed to be an automatic request by Borrower for
a Revolving Credit Loan in an amount equal to such payment due, and DLL, in its
sole option, may make such Revolving Credit Loan and use the proceeds of such
Revolving Credit Loan to satisfy such payment due regardless of whether the
conditions otherwise required by the making of a Revolving Credit Loan under
Section 4.1 or 4.2 have been satisfied and regardless of whether the total
outstanding balance of all Revolving Credit Loans (after giving effect to the
making of such Revolving Credit Loan) would exceed any dollar or percentage
limitation otherwise applicable to Revolving Credit Loans, including the
Revolving Credit Borrowing Base Amount, the Revolving Credit Limit, the amount
of the Total Facility or the amount of the Combined Facility.  Unless and until
Borrower otherwise directs DLL in writing, all loans shall be wired to
Borrower’s operating account set forth on the Schedule.
 
9.12         Notices.  Any written notice, consent or other communication
provided for in this Agreement shall be delivered personally (effective upon
delivery), via facsimile (effective upon confirmation of transmission), via
overnight courier (effective upon delivery) or via certified or registered mail
(effective upon delivery) to each party at its address(es) and/or facsimile
number(s) set forth below its signature, or to such other address as either
party shall specify to the other in writing from time to time.  Notwithstanding
anything to the contrary contained in the foregoing, Borrower and DLL agree that
the transaction statement for each Floorplan Loan described under Section
2.10(g) above for each such Floorplan Loan, may at the option of DLL be
delivered by DLL to Borrower via electronic transmission or email (effective
upon transmission) at such addresses for electronic transmission or email as
Borrower shall specify to DLL from time to time.
 
21

--------------------------------------------------------------------------------

 
 
9.13         Brokerage Fees.  Borrower represents and warrants to DLL that, with
respect to the financing transaction herein contemplated, no Person is entitled
to any brokerage fee or other commission and Borrower agrees to indemnify and
hold DLL harmless against any and all such claims.
 
9.14         Disclosure.  No representation or warranty made by Borrower in this
Agreement, or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading.
 
9.15         Publicity.  Upon receipt of Borrower’s prior written consent (which
shall not be unreasonably conditioned, withheld or delayed), DLL is hereby
authorized to issue appropriate press releases and to cause a tombstone to be
published announcing the consummation of this transaction and the aggregate
amount thereof.
 
9.16         Captions.  The Section titles contained in this Agreement are
without substantive meaning and are not part of this Agreement.
 
9.17         Injunctive Relief.  Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its Obligations under this
Agreement, any remedy at law may prove to be inadequate relief to
DLL.  Therefore, DLL, if it so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
 
9.18         Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, each of which taken together shall constitute one
and the same instrument, admissible into evidence.  Delivery of an executed
counterpart of this Agreement by facsimile or other electronic transmission
shall be equally as effective as delivery of a manually executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by facsimile or other electronic transmission shall also deliver a manually
executed counterpart of this Agreement, but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.
 
9.19         Construction.  The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
or exhibits hereto.
 
9.20         Time of Essence.  Time is of the essence for the performance by
Borrower of the Obligations set forth in this Agreement.
 
9.21         [RESERVED].
 
9.22         Liability.  Neither DLL nor any DLL Affiliate shall be liable for
any indirect, special, inciden­tal or consequential damages in connection with
any breach of contract, tort or other wrong relating to this Agreement or the
Obligations or the establishment, administration or collection thereof
(including without limitation damages for loss of profits, business
interruption, or the like), whether such damages are foreseeable or
un­foreseeable, even if DLL has been advised of the possibil­ity of such
damages.  Neither DLL, nor any DLL Affiliate shall be liable for any claims,
demands, losses or damages, of any kind whatsoever, made, claimed, incurred or
suffered by the Borrower through the ordinary negligence of DLL, or any DLL
Affiliate.  “DLL Affiliate” shall mean DLL’s directors, officers, employees,
agents, attorneys or other person or entity affiliated with or representing DLL.
 
9.23         [RESERVED].
 
9.24         Withholding and Other Tax Liabilities.  DLL shall have the right to
refuse to make any advances from time to time unless Borrower shall, at DLL’s
request, have given to DLL evidence, reason­ably satisfactory to DLL, that
Borrower has properly deposited or paid, as required by law, all withholding
taxes and all federal, provincial, local or other domestic or foreign taxes due
up to and including the date of the advance.  Until all of Borrower’s
liabilities and obligations to DLL have been paid in full (and notwithstanding
any termination or expiration of this Agreement), DLL shall be entitled to
continue to hold any and all of the Collateral until Borrower has given to DLL
evidence, reasonably satisfactory to DLL, that Borrower has properly deposited
or paid, as required by law, all federal withholding taxes due up to and
including the date of such expiration or termination.  Copies of validated
deposit slips showing payment shall likewise constitute satisfactory evidence
for such purpose.  In the event that any lien, assessment or tax liability
against Borrower shall arise in favor of any taxing authority, whether or not
notice thereof shall be filed or recorded as may be required by law, DLL shall
have the right (but shall not be obligated, nor shall DLL hereby assume the
duty) upon reasonable prior notice  to Borrower (which notice shall not be
required after the occurrence and during the continuance of an Event of Default)
to pay any such lien, assessment or tax liability by virtue of which such charge
shall have arisen; provided, however, that DLL shall not pay any such tax,
assessment or lien if the amount, applicability or validity thereof is being
contested by Borrower reasonably and in good faith through proper proceedings
(but only so long as appropriate reserves as shall be required in conformity
with GAAP have been established in respect of such contested obligations and the
enforcement of such liens are effectively stayed pending the resolution of the
applicable contest proceedings) and further provided that Borrower’s title to
and its right to use, the Collateral are not materially adversely affected and
DLL’s lien and priority in the Collateral are not affected, altered or impaired
thereby.  In order to pay any such lien, assessment or tax liability, DLL shall
not be obliged to wait until said lien, assessment or tax liability is filed
before taking such action permitted hereby.  Any sum or sums which DLL shall
have paid for the discharge of any such lien shall constitute an Obligation
secured by the Collateral and shall be added to the Revolving Credit Loans and
shall be paid by Borrower to DLL with interest thereon, upon demand, and DLL
shall be subrogated to all rights of such taxing authority against
Borrower.  DLL may establish reserves against the Revolving Credit Borrowing
Base Amount for any amounts paid by DLL pursuant to this paragraph or for any
amounts being contested in good faith under this paragraph.
 
22

--------------------------------------------------------------------------------

 
 
9.25         [RESERVED].
 
9.26         GOVERNING LAW; WAIVERS.  THIS AGREEMENT, AND ALL MATTERS RELATING
HERETO AND ARISING HEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), INCLUDING WITHOUT LIMITATION ENFORCEMENT OF THE OBLIGATIONS, SHALL
BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO.  BORROWER
HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE PROVINCE
OF ONTARIO AND ANY APPELLATE COURT THEREOF OR, AT THE SOLE OPTION OF DLL, IN ANY
OTHER COURT IN WHICH DLL SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH
HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.  BORROWER WAIVES
ANY OBJECTION OF FORUM NON CONVENIENS AND VENUE IN CONNECTION WITH ANY
PROCEEDINGS COMMENCED BY DLL IN ANY OF THE FOREGOING COURTS.  BORROWER WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT, AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY MESSENGER, CERTIFIED MAIL OR REGISTERED MAIL
DIRECTED TO BORROWER AT THE ADDRESS SET FORTH BELOW ITS SIGNATURE HERETO AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.  BORROWER
FURTHER WAIVES ANY RIGHT IT MAY OTHERWISE HAVE TO COLLATERALLY ATTACK ANY
JUDGMENT ENTERED AGAINST IT.
 
9.27         MUTUAL WAIVER OF RIGHT TO JURY TRIAL.  DLL AND BORROWER EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO: (i) THIS AGREEMENT; (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN DLL AND BORROWER; OR (iii) ANY CONDUCT, ACTS OR OMISSIONS OF
DLL OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS,  ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH DLL OR BORROWER; IN EACH
OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
 
9.28         Lien Termination.  In recognition of DLL’s right to have all of its
attorneys’ fees and other expenses incurred in connection with this Agreement
secured by the Collateral, notwithstanding the payment in full of the
Obligations, DLL shall not be required to execute or record any terminations or
satisfactions of any of its liens on the Collateral unless and until Borrower
and all Guarantors (if any) have executed and delivered to DLL general releases
of all claims, in form and substance satisfactory to DLL in its sole discretion.
 
9.29         Multiple Borrowers, Joint and Several Liability.  If more than one
Person is named as the “Borrower” on the cover page hereof, or hereafter becomes
a “Borrower” hereunder by means of a joinder, amendment or other modification
hereto, then all references herein to “Borrower” shall be deemed to be a joint
and several reference to each and every such Borrower entity and to any such
Borrower entity.  The liability of all such Borrower entities for the Loans and
other Obligations shall be joint and several, and each such Borrower entity
hereby acknowledges and agrees that it shall be unconditionally liable in
accordance with the terms hereof and of the other Loan Documents for the
repayment of all of the Obligations of all Borrower entities under this
Agreement, including without limitation all Loans and any other extensions of
credit made to the Borrower entities, regardless of which Borrower entity
actually receives the proceeds of any Loan or the benefit of any other
extensions of credit hereunder and/or whether any particular Loan is made in
reliance on or based on the value of the property and assets, including the
Collateral, belonging to any particular one or more of the Borrower
entities.  The ultimate scope of liability of the Borrower entities shall be
such that DLL may proceed against any one or more Borrower entities in any order
and on any basis provided for hereunder or under any other Loan Document to
collect the Obligations and each Borrower entity shall be directly, primarily
and unconditionally liable for the repayment of the Loans and other extensions
of credit and Obligations and interest thereon.
 
To the extent that applicable law, including any law governing fraudulent
conveyance, fraudulent transfer or transfer at undervalue, otherwise would
render the full amount of the joint and several Obligations of any Borrower
entity hereunder and under the other Loan Documents invalid or unenforceable,
such Borrower entity’s obligations hereunder and under the other Loan Documents
shall be limited to the maximum amount which does not result in such invalidity
or unenforceability; provided, however, that each Borrower entity’s obligations
hereunder and under the other Loan Documents shall be presumptively valid and
enforceable to their fullest extent in accordance with the terms hereof or
thereof, as if this Section were not a part of this Agreement.
 
23

--------------------------------------------------------------------------------

 
 
Each Borrower entity hereby authorizes DLL, without notice or demand and without
affecting the liability of any Borrower entity hereunder, to, at any time and
from time to time, (i) renew, extend or otherwise increase the time for payment
of the Obligations; (ii) with the written agreement of any  Borrower entity
accelerate or otherwise change the terms relating to the Obligations or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument now or hereafter executed by any Borrower
entity and delivered to DLL; (iii) accept partial payments of the Obligations;
(iv) take and hold security or collateral for the payment of the Obligations or
for the payment of any guarantees of the Obligations and exchange, enforce,
waive and release any such security or collateral; (v) apply such security or
collateral and direct the order or manner of sale thereof as DLL, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any security or collateral therefor in
any manner, without affecting or impairing the obligations of any Borrower
entity or any Guarantor.  Except as specifically provided in this Agreement or
any of the other Loan Documents, DLL shall have the exclusive right to determine
the time and manner of application of any payments or credits, whether received
from any Borrower entity or any other source, and such determination shall be
binding on all Borrower entities.  All such payments and credits may be applied,
reversed and reapplied, in whole or in part, to any of the Obligations as DLL
shall determine in its sole discretion without affecting the validity or
enforceability of the Obligations of any other Borrower entity.
 
Each Borrower entity hereby agrees that its obligations hereunder shall be
unconditional, irrespective of (i) the absence of any attempt to collect the
Obligations from any other Borrower entity, Loan Party or obligor or other
action to enforce the same; (ii) the waiver or consent by DLL with respect to
any provision of any instrument evidencing the Obligations, or any part thereof,
or any other agreement heretofore, now or hereafter executed by a Borrower
entity or any other Loan Party and delivered to DLL; (iii) failure by DLL to
take any steps to perfect and maintain its security interest in, or to preserve
its rights to, any security or collateral (including the Collateral) for the
Obligations; (iv) the institution of any proceeding under any federal,
provincial or foreign law now or hereafter in effect relating to bankruptcy,
winding-up, insolvency, reorganization, receivership, plans of arrangement or
relief or protection of debtors (including the BIA, the Companies’ Creditors
Arrangement Act (Canada) and any applicable corporations legislation) or (v) any
other circumstance other than payment in full of the Obligations which might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
surety.
 
Any notice given by one Borrower entity hereunder shall constitute and be deemed
to be notice given by all Borrower entities, jointly and severally.  Notice
given by DLL to any one Borrower entity hereunder or pursuant to any other Loan
Documents in accordance with the terms hereof shall constitute notice to each
and every Borrower entity.  The knowledge of one Borrower entity shall be
imputed to all Borrower entities and any consent by one Borrower entity shall
constitute the consent of and shall bind all Borrower entities.  Without
limiting the generality of the foregoing, each Borrower entity hereby
irrevocably designates and appoints the Borrower entity designated as the
“Borrowing Agent” on the Schedule, in such capacity, to be its attorney and
agent-in-fact and to borrow, request Revolving Credit Loans and/or Floorplan
Loans (to the extent each is available hereunder), to make elections regarding
the interest rate options applicable to any Loans (if any such options are
available hereunder), sign and endorse notes, consent to waivers and amendments,
supplements, modifications and restatements of this Agreement and the other Loan
Documents and execute and deliver all instruments, documents, writings and
further assurances now or hereafter required hereunder (including any such
amendments, supplements, modifications and restatements), all on behalf of each
such Borrower entity, and hereby authorizes DLL to pay over or credit all
proceeds of any Loans hereunder in accordance with the requests and instructions
of such Borrowing Agent (including without limitation, instructions to pay such
proceeds to Borrowing Agent or an account maintained and/or controlled by
Borrowing Agent) and to give all notices required under or in connection with
this Agreement and the other Loan Documents to such Borrowing Agent.
 
No payment made by or for the account of any Borrower entity including, without
limitation, (i) a payment made by such Borrower entity on behalf of another
Borrower entity’s Obligations or (ii) a payment made by any other person under
any guaranty, shall entitle such Borrower entity, by subrogation or otherwise,
to any payment from such other Borrower entity or from or out of such other
Borrower entity’s property and such Borrower entity shall not exercise any right
or remedy against such other Borrower entity or any property of such other
Borrower entity by reason of any performance of such Borrower entity of its
joint and several obligations hereunder, in any such case until such time as
this Agreement and all obligations of DLL to make loans and extend credit
hereunder has been terminated and all of the Obligations have been paid in full.
 
9.30           Right of Offset.  In addition to and not in limitation of all
rights of offset that DLL may have under applicable law, DLL shall, whether or
not amounts owed by Borrower are due and payable, have the right to appropriate
and apply to the payment of all amounts, indebtedness, obligations or
liabilities then or thereafter owing to the Borrower from DLL or any of DLL’s
affiliates, including without limitation any indebtedness, obligation or
liability owing to Borrower from DLL or any of DLL’s affiliates with respect to
any financing of the acquisition of any Inventory by DLL or any of DLL’s
affiliates, whether such financing is made by DLL or its affiliate on its own
behalf or on behalf of any other customer of DLL or its affiliate (whether in
connection with a leasing contract or any other relationship between DLL or its
affiliate and such other customer).
 
24

--------------------------------------------------------------------------------

 
 
[SIGNATURES ON FOLLOWING PAGE]
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 


 


 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
executed this Loan Agreement as of the date first set forth above.
Executed under Seal by:
Borrower:
 
EMTEC INFRASTRUCTURE SERVICES CANADA CORPORATION (a Canadian federal
corporation)
 
 
By:  /s/ Stephen C. Donnelly                                       
                                                           
Name:  Stephen C. Donnelly
Title:   Treasurer
 
Borrower’s address for notices:
 
c/o Emtec Inc.
11 Diamond Rd.
Springfield, NJ 07081


Attn:
 
Greg Chandler
Phone:  484-654-2524
Fax:  610-696-1925
GregoryChandler@emtecinc.com
 
 
 
 
[Signature Page 1 of 2 to De Lage Landen/Emtec Loan Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
DE LAGE LANDEN FINANCIAL SERVICES CANADA INC.
 
 
By:  /s/ Peter Horan                          
                                                      
Name:  Peter Horan
Title:  President and Chief Executive Officer
 
DLL’s address for notices:
 
De Lage Landen Financial Services Canada Inc.
1235 North Service Road West, Suite 100
Oakville, ON L6M 2W2
Canada
Attention:  T.D. Horvath
Fax:  877-500-5356


with a copy to:
 
De Lage Landen Financial Services
c/o: Commercial Finance Division
1111 Old Eagle School Road
Wayne, PA  19087
Attention:  Mitchell Reaver
Fax:  800-347-3926
 


 


 


 
[Signature Page 2 of 2 to De Lage Landen/Emtec Loan Agreement]
 


 